Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 1 of 39 PageID 7378




         EXHIBIT 2A2
           Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 2 of 39 PageID 7379
Date: 4/13/2016 7:16:11 PM
From: "Brian Wanca"
To: ""ra1991@aolcom"
Subject : Re: More Bucs


We're not interestedinBracket'-.Once af!i!inhe seem; so interestedin tiyingto resolvethe cas;ethat after 9 nnnt:hsof di-;cu;sioIB
                                                                                                                                we have still
been mable to coax a writtenofferout of him

Sent fromOutlook Mobile




On Wed, Apr 13, 2016 at 2:34 PM -0700, 'Wayne Andersen"<wra 199 l@aoko m> wrote:

Brian.

I've missed you at the oftice. You've asked for an olforand I'll ask Mark to rrnke one. He believes he might do better with his clients ifwe started this with bm ckets
uf40-80. but I'mgoingtu ask him to just rrnke an olforunless you advise me you'd like tu gu the b rncket route.




Judge Wayne Andersen (ret.)
Mediator & Am iltator
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczku=k'i
Bbuczko=ki(li)jamsadr.cum




;:,,On Apr 13,2016, at 12:01 PM, B,ian Wanca <bwanca@andersunwanca.curri>        wrote :
>
> thanks
>
>
> Brian.I. Wanca
> ANDERSON+WANCA
> 37.0JAlgonquin Road. Suite.500
> Rolling MeadoMi , IL60008
> Ph: 847-368-150()
> Fax: 847-368-1501
>
>
> --Original Message--- ·
> From Wayne Andersen [rrnilto :wm 199 l(a~aol.coml
> Sent: Wednesday , April 13,201611:59 AM
> To: Brian Wanca <bw<1nca(ll)andersonw<1nca.com>
> Cc:· Ross c..,ud <rguud(,( andersunw,rnca.com>; m:q;mcalaw.ner
> Subject: Re: More Bucs
>
> Ok. Ijust errniled him
>
> Judge Wayne Andersen (ret.}
> Mediator & Arbitrntor
>847.650.6844 mobile
>
> JAMS Chicago
> 312.655.9191 Bmuke Buczkowski
> Bbuczku=ki@jamsadr .com
>
>
>
>
>> On Apr 13, 2016, at 11:25 AM , Brian Wanca <bwanca@andersunwanca.com ">'wrote:
>>
>> Mester can send us a tennsheet with his II new ofter."
>> Brian.I. Wanca
» A NDERSON+\VANCA
>> 3701 Algonquin Road, Suite 500
» Rolling MeadoMi , IL 60008
» Ph: 847-368-1500
» Fax: 847-368-1501
>>
>>
                                                                      CONFIDENTIAL                                               CinQ+MC000512
         Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 3 of 39 PageID 7380
>> --Original Message-- -
>> Frum Wayne Andersen ron i)towra l991(lt:aol.coml
>> Sent: Wednesday , April 13, 2016 I 1:18AM
>> To: Brian Wanca <bw,mca(li)mdersonw,mca.com>
>> Subject: More Bucs
>>
>> Brian.
>>
>> May I call you today to discuss this' J I'm in a rrediation and not sure when I will get a break, but we shouldn't need to 1alk long . I think Mester agreed to your
strnctme in the back and forth with Dave earlier. We also ten1atively agreed upon a $300 per claim amount which would set the virtual fond at about $40 million . This
 is a hefty increase froman y past otler. Its the form you want and a substantial amount of money . I'm sure they'll otforthat-indeed they move up rreaningfully if you
give them any encoumgerrent. May we talk today'?
>>
>> .Judge Wayne Andersen (rel .}
>> Mediator & Arbitmtor
» 847.650.6844 mobtle
>>
>> JAMS Oiicago
  > 312.655.9191 Brooke Buczkowski
:>.
>> Bbuczkowski@jamsadr.com
>




                                                                      CONFIDENTIAL                                              CinQ+ MC000513
          Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 4 of 39 PageID 7381
Date : 4/13/2016 7:23:25 PM
From: "Wayne Ander..en"
To : "BrianWanca"
Subject: Re: Mon: Bucs

He will talk to bi<;clienttonmrow.

Hon Wayre Andersen
Mediator& Arbitrator
847.650.6844

On Apr 13, 2016, at 7 :16 PM, BrianWanca <bwancaCa)and
                                                     ersonwanca.com> wrote:


      We're mt interestedin Brackets.Once againhe seem; so interestedin tryingto resolvet:recase that after9 nxmthsof di<;cu<;siorn
      we have stillbeen unableto coax a writtenofferout of him

      Sent fromOutlook Mobile




      On Wed, Apr 13, 2016 at 2:34 PM-0700, 'Wayre Andersen"<wral 991Cwaolc orri>wrote:

      Brian,

      I've missed you at the otlice. You've asked for an otli::rand I'll ask Marl<.to make one. He believes he might do better with his client s if we started th is
      with brackets of40-80 , but I'm going to ask him to just make an offerunless you advise m, you'd like to go the bracket route .




      .Judge Wayne Andersen (rel .)
      Mediator & Arbitrator
      847.650.6844 mobile

      JAMS Oiicago
      312.655.9191 Brooke Buczkowski
      Bbuc:zkowski (it)jam; adr.co m




      > On Apr 13. 2016. at 12:01 PM, Brian Wanca <bwanca(q :ande rs onw ,mca .com> wrote:
      >
      > thanks
      >
      >
      >   Brian .I. Wanca
      >   ANDERSON+ W ANCA
      >   3701 Algonquin Road , Suite 500
      >   Rolling Meadows , IL6rnl08
      >   Ph: 847-368-1500
      >   Fax:847-368-1501
      >
      >
      >   ----Original Message----
      >   From Wayne Andersen [mailto:wral99 l (it),aol.coml
      >   Sent: Wednesday . April 13. 2016 11:59 AM
      >   To: Brian Wanca <bwan ca(d and erso nwa nca.com>
      >   0:: Ross (',ood <rgood(it )and ers onwa nca.com> ; m'it).mcalaw .net
      >   Subject: Re: More Bucs
      >
      >   Ok.I just enniled him
      >
      > .Judge Wayne Andersen (rel.)
      > Mediator & Arbitrator
      > 847.650.6844 1m bile
      >
      > .JAMSOiicago
      > 312.655.9191 Brooke Buczkowski
      > Bbu c:zkowski(it)jam; adr.com
      >
      >
      >
      >
      >> On Apr 13, 2016, at ·11:25 AM , Brian Wanca <bw an ca(it)ande rsonw, m ca.com> wrote:
                                                                          CONFIDENTIAL                                             CinQ + M C000514
    Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 5 of 39 PageID 7382
>>
>> Mester can send 11sa term sheet with his " new offer."
>> Brian J. Wanca
» ANDERSON+WANCA
>> 3701 Algonq11in Road. S11ite500
>> Rolling Meadows, IL60008
» Ph: 847-368-1500
>> Fax:847-368-1501
>>
>>
>> -Original   Message-
>> From Wayne Andersen rrrnilto-wra j 991(d aoLco rnl
>> Sent: Wednesday , April 13, 201611:18 AM
>> To: Brian Wanca <b w.inca(q~anderso nw,mca.com >
>> S11bject:More Bucs
>>
>> Brian.
>>
>> May I call yo11today to disc11ss this"     I'm in a mediation and not sure when I will get a break, but we shouldn't need to talk long. I think Mester
agreed to yourstrnct11re in the back and     forth with D.ive earlier. We also tentatively agreed 11pona $3()() per daimamo11nt which wo11ldset the virt11al
fond at abo11t$40 million. This is a hefty   increase from any past oiler. Its the formyo11 w.int and a su bstan t ial amrnnt of mone y. I'm sure the y'll oile r
that--indeed they move up meaningfolly       ifyo11 give them any encoumgement. Ma y we talk today '?
>>
>> Judge Wayne Andersen (ret.)
>> Mediator& Arbitrator
>> 847.650.6844 mobile
>>
>> JAMS Chicago
>> 312.655.9191 Brooke B11czkowski
» Bb uczkowskiril .jamsad r com
>




                                                                   CONFIDENTIAL                                                CinQ + MC000515
          Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 6 of 39 PageID 7383
Date : 4/13/2016 10:05:14 PM
From: "Brian Wanca"
To: ",,ra1991@aolcom"
Subject: Re: More Bucs


Next week he will likelylose hi<-expert and mt have the abilityto naire a new one. He willal'io be ordered to resporri to class certificationifhe's
been readingthe brieftrenhe shouldhave been in the positionto up the offer arri nnve thisalong Wren I was ymmgerI read to myfur boys
fromThe Book ofVirtues. One of the stories in the book was about tre boy who criedwolf Althoughtre boy was never naired in the story I
thinkwhen [ read the stories in tre futureto mygrandchildrenI will refer to the boy as Mark Mester who Heha..'isayingthat rewanted to settlere
wanted to settlebut did nothingJormmths arri then ran out of titre.

Sent from Outlook Mobile




On Wed, Apr 13, 2016 at 5:23 PM-0700, 'Wayne Andersen"<Mal 99 l@aolc-0m> wrote:

He will talk to hi'iclienttrnmrrow.

Hon Wayne Andersen
Mediator& Amitrator
847.650.6844

On Apr 13, 2016, at 7:16 PM, BrianWanca <bwanca(wandersonwanc
                                                            a.cmri>~ote:


      We're mt interestedin Bracket<;.Once ag;iinhe seems so interestedin tryingto resolvetre case that after9 nnnth'i of di'icu'isions
      we have stillbeen mable to coax a writtenoffer out of him

      Sent fromOutlook Mobile




      On Wed, Apr 13, 2016 at 2:34 PM-0700, 'Wayne Andersen"<wral 99l(waolcom> ~ote:

      Brian.

      I've missed you at the otlice . You've asked for an otlerand I'll ask Mark to make one. He believes he might do better with his clients ifwe started fh is
      with bmckets of40-80. but I'm going to ask him to just make an offerunless you advise me you'd like to ,go the brncket route.




      Judge Wayne Andeisen (ret.)
      Mediator & Arb itr.1tor
      847.650.6844 mobile

      .JAMS Oiicago
      312.655.9191 Brooke Buczki.iwski
      Bbuczko wski(a;jam;ailr .co m




      > On Apr 13..2016. at 12:01 PM, Brian Wanca <bw.1nc a(a;and eiso nw.1nca.com> wrote:
      >
      > thanks
      >
      >
      > Brian.I. Wanca
      > ANDERSON+WANCA
      >3701 Algonquin Road, Suite500
      > Ro HingMeadows. IL 60008
      > Ph: 847-368-1500
      > Fax: 847-368-1501
      >
      >
      > --Original Message--
      > From Wayne Andersen rrmjlto:wrn l991(a;aol.coml
      >Sent: Wednesday, April 13, 201611:59AM
      > To: Brian Wanca <bw<1nca (a;an derso nw<1
                                                nc a.com>
                                                                     CONFIDENTIAL                                               CinQ +MC000516
    Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 7 of 39 PageID 7384
> 0:: Ross (',ood <rgood(da ndersonw<1nca .com> ; m it:m: alaw.net
> Subject: Re: More Bucs
>
> Ok. !just errniled him
>
> .Judge Wayne Andersen (ret.)
> Mediator & Arbitrator
> 847.650.6844 mobile
>
>.JAMSOiicago
> 312.655.9191 Brooke Buczkowski
> Bbuczkowsk i(q:ja m; adr co m
>
>
>
>
>> On Apr 13. 2016. at 11:25AM. Brian Wanca <bw<1n  ca(it:ande rsonw <1n
                                                                       ca com> wrote:
>>
>> Mester can send us a term sheet with his" new offer."
>> Brian .J. Wanca
» ANDERSON+WANCA
>> 3701 Algonquin Road, Suite 500
» Rolling Meadows, IL60008
» Ph: 847-368-1500
>> Fax: 847-368-1501
>>
>>
>> --Original Message--
>> From Wayne Andersen [rrnilto:wra l 991(a;,aol.coml
>> Sent: Wednesday, April 13, 201611:18 AM
>> To : Brian Wanca <bw<1nca/dan ders on w<1n
                                            c a.com>
>> Subject: More Bucs
>>
>> Brian,
>>
>> May I call you today tu discuss this'? I'm in a mediation and nut sure when I will get a break. but we shuuldn~ need to talk lon g. I think Meste r
agreed to yomstrncture in the b ack and forth with Dave earlier. We also tentatively agreed upon a $300 per claim amount which would set the virtual
fund at about $40 million. This is a hefty increase from any pa st otler. Its the form you Mmt and a sub stantial amount of money . I'm sure they'll otlh
that--indeed they move up meaningfully if you give them any encouragement. May we talk toda y'?
>>
>> .Judge Wayne Andersen (ret.)
>> Mediat or & Arbitrator
» 847.650.6844 mobile
>>
>> .JAMS Chicago
>> 312.655.9191 Brooke Buczkowski
>> Bbuczkowski(it:,jamsadr .com
>




                                                               CONFIDENTIAL                                              CinQ +MC000517
        Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 8 of 39 PageID 7385
Date : 4/18/2016 2:33:47 PM
From: "Ryan Kelly"
To : "Kathleen.Lally@lw.com" , "MARK.MESTER@h,~com"
Cc : "Michael Addison (M@nralaw.net)" , "Brian Wanca" , "Ross Good"
Subject: Cin-Qv. Buccaneen;

Kate,

Thank you for speaking with me today. Plaintiff objects to having Judge Porcelli to conduct any settlement conference. If you would like to
discuss other ways to aid the settlement discussions, please give me a call.

Ryan M. Kelly, Esq.
Anderson + Wanca
3701Algonquin Rd., Suite 500
Rolling Meadows, IL60008
(847) 368-1500 ph
( 847) 368-1501 fax
rkel ly@ande rsonwanca.com




                                                           CONFIDENTIAL                                     CinQ +MC000518
       Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 9 of 39 PageID 7386
Date : 4/24/2016 11:49:21AM
From: "Ross Good"
To : "BrianWanca" , "WayneAuden.en"
Cc: "n@mcala":net"
Subject: Re: Bucs- ConfidentialSettlernmt ColllD.lllicationFRE 408
Attachment: USDC-MDFL-LocalRules12-2009.pdt;BLPMtnpdf;

Ju:IIJ)Andersen,

Wouldyou please prepare a report that can be provided to the Court that an irrpa'isehas been reached in thi'icase incorrpliancewithRule
9.0l(a) of the Local Rulesof the l\1iddleDi'itrictofFlorida?

I amattachingBLP'sMotion fa A SettlerrentConfurence~ch theyhave filedwiththe Court an:!the Local Rulesof theMiddle Di'itrictof
Florida.

Please let~ know if you have any questimK

Thanks


Ross Good
Anderson+ Wanca
3701 AlgonquinRd., Suite500
RollingMeadows, IL 60008
rgood(wandersonwanca.com - El\1ail
(847) 350-9861 - Direct Line
(847) 350-9861- DirectFax
(847) 368-1500 - OfficePhone
(847) 368-1501 - OfficeFax

On Tue, Apr 12, 2016 at223 PM BrianWanca <bwan:a(wandersonwanca.com>wrote:
 We will deal withfees afterclass wide reliefhas been agreed on


 Br:i.mJ.Wanca
 ANDERSON+WANCA
 3701 AlgonquinRoad, Suite500
 RollingMeadows, IL 60008
 Ph: 847-368-1500
 Fax: 847-368-1501


 -----OriginalMes.'ia)J)-----
 From Wayne Andersen[nnilto:wra1991Cwaolcom]
 Sert: T~sday, April 12, 2016 2:17 PM
 To: BrianWanca <bwan:a(a)andersonwanca.com>
 Cc: nfa m; alaw.net; Ross Good <rwod@andersonwanca.corn>
 Subject:Re:Bucs- ConfidentialSettlerrentConmmication FRE408

 First, why givetheman excme not to rai<;ethe fee al1e to $10 mllion--a heftyammnt in absolutetenns and nme tban doublewon't eINelope
 offered.That said what abmt brackets witha virtualfindofbetween $40 millionan:!$80 millionWould you agree to that? At would entaila
 gianttrove by themand a relativelysmalltrove by y011

 Judge WayneAndersen(ret.)
 Mediator & Arbitrator
 847.650.6844 nnbile

 JAMS Chicago
 312.655.9191 Brooke Bu::zkowsk:i
 Bbuc:zkowski(
             cvjam;adr.com




                                                          CONFIDENTIAL                                     CinQ+ MC000519
     Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 10 of 39 PageID 7387
> On Apr 12, 2016, at 2 :02PM, BrianWanca <bwanca(wa. ndersonwanca.corri>Mote:
>
                                                bef.\veenthe parties positioni'>so substantialthat it makes no serne for u<;to di'>CU'>S
> I am not irterested in bracket'>.,the di<;tance                                                                                    anythingas
everythinghas been alreadysaid. A'>di<;cu;sedthe claimformstructurewillnot be offeredafter the class i'>certifiedas we willrequire diat deck<;
be sent to every rren±,er of the class. The un:lerlying:fact<;
                                                            oftbi<;case support a treblingof a substantialportionof the :faxesthatwere sent with
liabilityexceeding$150 M so I amat a loss to un:lerstandthe ba..'>i'> of the oflerwhen we were lead to believethe def was oflering$20M all in
whichwouldstillbe well short of whit would be needed. WhileI haveheard repeatedlydef reallywants to settlethisI have seen no mwerrent
                                                                                onlyconcludethat it i'>anothercry wolfwhichdeserves to be
or an ofter based on a true understandingof the liability:facingthe def I llJll<;t
igmred a..,;action<;speak loudertilallwords. I don't wi'>hto negotiatefees when the fin.I ms mt been agreed on and i'>mt close to beingagreed
on.
>
>
> BrianJ. Wanca
> ANDERSON+WANCA
> 3701 AlgonquinRoad, Suite500
> RollingMeadows, IL 60008
> Ph: 847-368-1500
> Fax: 847-368-1501
>
>
> -----OriginalMessage-----
> From Wayre Andersen[mailto:wral 99 l(w,aol com]
> Sent:Tuesday,April 12, 2016 1:14PM
> To: BrianWanca <bwanca(wandersonwanca.corri>
> Cc: Wayre Andersen<Wral99 l(waolcorri>
> Subject Btrs
>
> Brian,
>
> Altixmghwe haven'ttalked or even emailedin a while,rve been strugglingw.ithMu:k Mester woo has been strugglingwithhi'>clientwoo still
can't believethe huge financialconsequencethat ms tuni,led intoit<;lifeas a resultof the comnmications. [ did callDave Smday to di<;cu      <;s my
plan, but, as youkoow, retold rre he wa..-;   leavingthe firmand that he no longerrad any   standingto negotiate. Hence tbi'>ermil. My plan i'>to
fireout proposed bracket<;on the Jee. My prirmry goal i-;to m:we the derendantintoa rangetmre thandouble it-;currentofferof$4 million.
>
> Ifyou bave troublewiththe bracket, plea..<;e   emailso that we can set up a tinr to talk.
> For that rmtter, please feel fee to call, text or emailwheneveryou'd like. My celli-;847-650-6844. Thank-;.        rminmediatiorn ailday todar
an1 tom::,rrowbut can break freeiiom tinr to tinr. Friday I have a relativelyUllStructured    day if ymid like to rave a tmre prolongeddi<;m;sion.
I believethatMu:k i-;at a point where hi-;clientwillmak:ea real effortto settle lhi'>.
>
> Thank-;.
>
> Judge Wayne Andersen(ret )
> Mediator & Arbitrator
> 847.650.6844 tmbile
>
> JAMS Chicago
> 312.655.9191 Brooke Buczkowski
> Bbtczkowski(a)jam;adr.com
>
>
>
>




                                                           CONFIDENTIAL                                       CinQ+MC000520
        Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 11 of 39 PageID 7388
Date : 4/29/2016 3:17:14 PM
From : "BrianWanca"
To: "MARKMFSTER@hv.com", "n:@nralmv.net", ""'ra1991@aolcom"
Subject: RE: Cin-QAutmmbiles v. Buccaneer..Ltd. Partner..hip

I dis agree with your belief that that he should kno w what the impass e is .



Brian .I. Wanca
ANDERSON+WANCA
3701 Algonquin Road , Suite 500
Rolling Meadows, IL60008
Ph: 847-368-1500
Fax: 847-368-1501


---:Original Me s sage--
From MARK.MESTER @ Iw.com [mailto:MA RK.MESTER(a:.Iw.coml
Sent: Friday, April 29, 20162:46 PM
To: rr(q)ncalaw.net ; Wial99l@aol.com; Brian Wanca <bw,rnca @)rnderso. nw,mca.com >
Subje ct: RE Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mike -1 don't know what other (if any) cases this form was used in (and it wm, Id be hdpfol, of course , if y ou could ident ify those cases ) nor do I know al all what th e
e i,c umstances were in those other cases where th is forw WdS used , but th e form obviousl y doesn't pm v ide Judge Porcelli in th is case with rele vant infonmtion on the
rmpas se that I think is nece s sary to put the impasse in lo context. I hone s1Jy can't understand, however, why b oth s ides wouldn't want Judge Porcelli to h av e that
infonm1ion or lo be ab le 1o put the infonmtion he is received from.Jud ge Andersen in lo context




From Michael Addison
Sent: Frida y . April 29, 2016 12:32:04 PM
To: Wayne Andersen ; Brian Wanca
Cc: Mesler, Mark (GI)
Subject: RE Cin-Q Automobiles v . Bu ccaneers Ltd. Partnership

Jud ge Andersen ,

I have attached in Word format a propo.sed Notice of Impasse similar t o tl10se us ed in the Middle District in other cases .

Mike
Michael C. Addison
Addison & Howard. P.A.
400 N. Tampa St., Suite 1100
Ta,qm . FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
rr(ii)n.:alaw .net


--Original Message-
From Wayne Ande,sen [mailto :wm 199 l (i/)aol.co ml
Sen1: Friday. April 29, 2016 3:25 PM
To:: Brian Wanca
Cc: Mark Mester; Michael Addison
Subject: Re: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

If you gu ys can't agree . please provide rre with examples tiled in other cases or I can call lawy er friends there or a ditlerentjudge    to detennine the practi ce

Judge Wayne Andersen (ret.)
Mediator& Atbit,ator
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski (q)jamsadr.com




> On Apr 29, 2016, at 2:12 PM , Brian Wanca <b w<1nca@ andersun w<1nca.com> wrote :
>
> I don't agree that you r email is appropriate to be filed .
>
>
> Brian.I. Wanca
> ANDERSON +WANCA
> 3701 Algonquin Road , Suite 500
> Rolling Meadows , IL60008
> Ph: 847-368- 1500
> Fax: 847-368-1501
                                                                          CONFIDE NTIAL                                                    CinQ+MC000707
        Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 12 of 39 PageID 7389
'.>

>
>---Original Message----
> From Wayne A ndersen (rruilto :wral99l (d ao f.com]
>S ent: Friday. April 29. 2016 2:1 J PM
> To: Brian Wanca <bw .inca@andersonw.inca.com>
> Cc : Marl<.Mester <MARKMESTER@lw.com>; rr(q,mcalaw.net
> Subject: Re: Cin-Q Automobiles v. Buccaneers Ltd. Pa1tnership
>
> Sorry is took so long. This has been a very difficult two weeks. Please check with each otheron the content of the do cument to be filed or just file my erruil if that is
easier.
>
> .Judge Wayne Ande1:;en (ret .)
> Mediator & Arbitrntor
>847 .650.6844 nIJbile
>
> JAMS Chicago
> 312.655.9191 Brooke Buczkowski
> Bbuc2kowski@jamrndr.com
>
>
>
>
>> On Apr 29, 2016, at I :49PM , Brian Wanca <bwanca@andersonwanca.com>           wTllte:
>>
>> Yes we oppose ymir corrmun ications with the co111t.We will get yo u a document to sign so we ca11file with the court.
>>
>>
>> Brian .J.Wanca
» ANDERSON+WANCA
>> 3701 Algonquin Road, Suite 500
» Rolling Meadows , IL 6()()()8
» Ph: 847-368-1500
» Fax: 847-368-1501
>>
>>
>> --Original Message-- -
>> Frum Wayne Andersen [rruilto:wrnl99l( u).aol.com l
» Sent: Friday, April 29, 20161:36 PM
>> To: Brian Wanca <b w.inca@andersonw.inca.com>; Mark Mester <MARK.MESTER @lw.com>
>> Cc:Wayne Andersen <Wral99J@aol.com>
>> Subject: Cin-Q Auto1mbiles v. Buccaneers Ltd. Partnership
>>
>> Gentlemen.
>>
>> I hereby declare an impasse 1n the mediation we began in August of2015 in this rrutter.
>> As you know we've met in person , and I've had many phone conversations and email exchanges with yo u aud your colleagues , bu t I've been una ble to close th e
financial gap that exists between yo u .
>>
>> I understand that you may seek the assistance of the District .Judge presidin g over the matter to try to resol ve yo ur differences. Be.cause this is a class action
case , the Court has special power and responsibility over any proposed settlement and beca use substantial differences appear to center about se ttlement terms over
which the court may have discretion . a settlement conference with the judge rruy prove fruitfol. My practice 1sth at I, as mediator : do not dis cuss the case with the
presidingjudge unless both pa1ties approve such a discussion, and I ha ve not included particulars regarding our mediat ion in this statement. I do, ho wever, declare
that we are at an impasse.
>>
>> Thank yo u for yourcourtesie s throughout this matter.
>>
>>
>> Judge Wayne Andersen (rel.)
>> Mediator &Arbitrator
» 847.650.6844 mobile
>>
>> JAMS Oiicago ·
>> 312.655.9191 Brooke Buczkowski
>> Bbuc2kowski@}jamsadr.com
>


This email rruy contain material that is confidential , pri vileged and/or attorney worn.produ ct for1he sole use of the intended recipient. Any rev iew, reliance or
distribution by others or forwarding without express penniss 1on 1s strictly prohibited. If you are not the intended recip ient, please contact the se nd erand delete all
copies.

Lttham& W:.tfkins LLP




                                                                        CONFIDE NTIAL                                              CinQ+MC000708
        Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 13 of 39 PageID 7390
Date : 5/2/2016 2:21:42 PM
From : "MARKMES1ER@lw.com"
To : "n:@nralaw.net"
Cc: "BrianWanca", "KatWeenLally@lw.com"
Subject: RE: Cin-QAutmmbiles v. Buccanee~ Ltd. Partne~hip

Mike - Your sarcasm is neither warranted nor appropriate. Mmittedly, you and your co-counsel have set a very low bar in this case in
terms of looking out for the interests of the proposed classes, but it is quite clear that the various offers made by the Buccaneers over
the course of the last eight months have been more than fair, reasonable and adequate. The only remaining issue is and has been for
some time fees.

As for your purported recitation of the course of negotiations and the various offers made by the Buccaneers, we understood from David
Oppenheim that you Were not involved in much of the back and forth between the parties, and your email below would certainly suggest
that is the case. Time will, of course, tell the extent to which your involvement in those negotiations may disqualify you on adequacy
grounds in this or other class cases. What is very clear, however, is that the Buccaneers have made multiple settlement offers to
Plaintiffs and their counsel, the most recent being an offer of a $16 million common fund. Perhaps before making any further such
statements you should check with Mr. Oppenheim or whoever at the Wanca firm has taken up primary responsibility for settlement
following Mr. Oppenheim's recent departure from the Wanca firm.

Best regards.

Mark S. Mester

LATHAM& WATKINSLLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Direct Dial: +1.312.876.7623
Fax: +1.312.993.9767
Email: mark.meste r@lw.co m
http://www.lw .com



---Original Message-----
From: Michael Addison [mailto:m@mcalaw.net]
Sent: Friday, April 29, 2016 3:50 PM
To: Mester , Marl< (CH)
Cc: Brian J. Wanca (bwanca@andersonwanca.com)
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mark,

Brian and I both very much appreciate your expressed interest in protecting the putative class and the absent class members.
However, nothing that you or prior counsel have done in this case to date seems to be consistent with that expressed intent. I
have been working on the case since August of 2009 and it was not until mid-March of this year that we got a proposal for a
settlement in writing from the Buccaneers. While that was finally some measure of progress, it was not received until six months
after the mediation concluded in Chicago on August 31, 2015 with the promise of a written proposal to settle from the
Buccaneers within several weeks thereafter.

Mike
Michael C. Addison
Addison & Howard, P.A.
400 N. Tampa St., Suite 1100
Tampa, FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
m@ mcalaw.net




----Original Message-----
From: MARK.MESTE R@ lw.com [mailto:MARK.MESTE R@ lw.com]
Sent: Friday, April 29, 2016 4:42 PM
To: Michael Addison
Cc: bwanca@andersonwanca.com; Kathleen.Lally@lw.com
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mike - I respectfully disagree with your characterization of the hearing last week. My concern last week was that we were in
open court, and there are obviously things that could more properly be disclosed and discussed in a settlement conference or in
chambers. In any event, however, I still do not understand why Brian and you are apparently unwilling to allow Judge Porcelli to
know what the impasse has to do with. That strikes      rnea'N',~~.JTIAL                                  CinQ +MC000734
        Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 14 of 39 PageID 7391
I don'tthink there is any doubt that Judge Andersen has been and is disinterested , and any suggestion to the contrary is
baseless. He was selected by both sides after a good deal of discussion. I certainly don't dispute that the mediation privilege
applies to what it applies to , but I don't believe that means that Judge Porcelli isn't entitled to know and should know what the
source of the impasse is. That is especially true given Judge Porcelli's obligations to the proposed class (which neither you nor
Brian have been appointed thus far to represent) and the interests of the members of the proposed class.

Best regards .




From: Michael Addison
Sent: Friday, April 29, 2016 1:30:29 PM
To: Mester, Mark (CH)
Cc: Brian J. Wanca (bwanca@andersonwanca.com)
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mark,

While Brian is designated person speaking for the Plaintiffs' (we try to speak with one voice) , he was not present at the hearing
 before Magistrate Judge Procelli last week. When you tried to get into the subject matter in support of your motion seeking
judicial involvement in the mediation process , Magistrate Judge Porcelli stopped you immediately and stated on the record that
 he was afraid that was where you might be trying to go with your argument and said he was not going to hear anything that
 invaded the mediation privilege. Whether mediation was courted ordered or not (it would have been ifwe had not already tried
twice to negotiate a settlement) is not the point.

The mediation was conducted with a uniform understanding that Judge Andersen was to be a disinterested, neutral arbitrator,
even though he was suggested to serve in that function by your firm. We all approached the mediation session on August 31,
2015 and all discussions since that date with the understanding that the mediation privilege applies. There has been no class
certified yet, and we have been willing to approach formal mediation twice with your client (once before they became your client
and once after) in the hope that a settlement could be negotiated that would be beneficial to the class as well as to your client.
The fact that those discussions have reached an impasse despite that much effort is unfortunate, but that is no reason to now
seek to discuss with a third party or the presiding judge what happened or did not happen in those sessions or the subsequent
discussions between counsel for both sides.

Mike
Michael C. Addison
Addison & Howard, P.A.
400 N. Tampa St., Suite 1100
Tampa, FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
m@mcalaw.net




---Original Message---
From: MA RK.MES TER@lw.com [mai lto:MARK.M ESTE R@ lw.com]
Sent: Friday, April 29, 2016 4:20 PM
To: bwanca @andersonwanca.com; Michael Addison; wra1991 @aol.com
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Can you explain why? I believe he should know and, more importantly , that he is entitled to know.




From: Brian Wanca
Sent: Friday, April 29, 2016 1:17:12 PM
To: Mester, Mark (CH); m@mcalaw.net; wra1991@aol.com
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

I dis agree with your belief that that he should know what the impasse is.


Brian J. Wanca
ANDERSON+WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows , IL 60008
                                                       CONFIDE NTIAL                                 CinQ+MC000735
      Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 15 of 39 PageID 7392
Ph: 84 7-368-1500
Fax: 847-368-1501


---Original Message-----
From: MARK.MESTER @lw.com [mailto: MARK.MESTER @lw.com]
Sent: Friday, April 29, 2016 2:46 PM
To: m@mcalaw.net; wra1991@aol.com:Brian Wanca <bwanca@andersonwanca.com>
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mike - I don't know what other (if any) cases this form was used in (and it would be helpful, of course, if you could identify those
cases) nor do I know at all what the circumstances were in those other cases where this forwwas used, but the form obviously
doesn't provide Judge Porcelli in this case with relevant information on the impasse that I think is necessary to put the impasse
in to context. I honestly can't understand, however, why both sides wouldn't want Judge Porcelli to have that information orto be
able to put the information he is received from Judge Andersen in to context.




From: Michael Addison
Sent: Friday, April 29, 2016 12:32:04 PM
To: Wayne Andersen; Brian Wanca
Cc: Mester, Mark (CH)
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Judge Andersen,

I have attached in Word format a proposed Notice of Impasse similar to those used in the Middle District in other cases.

Mike
Michael C. Addison
Addison & Howard, P.A.
400 N. Tampa St., Suite 1100
Tampa, FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
m@ mcalaw ,net


---Original Message-----
From: Wayne Andersen [mai lto:wra1991@aol.com]
Sent: Friday, April 29 , 2016 3:25 PM
To: Brian Wanca
Cc: Mark Mester; Michael Addison
Subject: Re: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

If you guys can't agree, please provide me with examples filed in other cases or I can call lawyer friends there or a different judge
to determine the practice

Judge Wayne Andersen (ret.)
Mediator & Arbitrator
847.650 .6844 mobile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski @jamsadr.com




> On Apr 29, 2016 , at 2:12 PM, Brian Wanca <bwanca@andersonwanca.com> wrote:
>
> I don't agree that your email is appropriate to be filed.
>
>
> Brian J. Wanca
> ANDERSON+WANCA
> 3701 Algonquin Road, Suite 500
> Rolling Meadows, IL 60008
                                                         CONFIDENTIAL                                 CinQ+MC000736
      Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 16 of 39 PageID 7393
> Ph: 847-368-1500
> Fax: 847-368-1501
>
>
> -----Original Message-----
> From: Wayne Andersen [mailto:wra1991 @aol.com]
> Sent: Friday, April 29, 2016 2:11 PM
> To: Brian Wanca <bwanca@andersonwanca.com>
> Cc: Mark Mester <MARK.MESTE R@IW.com>: m@mcalaw.net
> Subject: Re: Cin-Q Automobiles v. Buccaneers Ltd. Partnership
>
> Sorry is took so long. This has been a very difficult two weeks. Please check with each other on the content of the document to
be filed or just file my emai I if that is easier.
>
> Judge Wayne Andersen (ret.)
> Mediator & Arbitrator
> 847.650.6844 mobile
>
> JAMS Chicago
> 312.655.9191 Brooke Buczkowski
> Bbuczkowski@jamsadr.com
>
>
>
>
>> On Apr 29 , 2016, at 1:49 PM, Brian Wanca <bwanca @andersonwanca.com> wrote :
>>
>> Yes we oppose your communications with the court. We will get y0u a document to sign so we can file with the court.
>>
>>
>> Brian J. Wanca
>>ANDERSON+WANCA
» 3701 Algonquin Road, Suite 500
» Rolling Meadows, IL 60008
» Ph: 847-368-1500
» Fax: 847-368-1501
>>
>>
>> -----Original Message-----
» From: Wayne Andersen [mailto:wra1991@aol.com]
» Sent: Friday , April 29, 2016 1:36 PM
>> To: Brian Wanca <bwanca @andersonwanca.com>; Mark Mester <MARK.MESTER @lw.com>
>> Cc : Wayne Andersen <Wra1991 @aol.com>
>> Subject: Cin-QAutomobiles v. Buccaneers Ltd. Partnership
>>
>> Gentlemen,
>>
>> I hereby declare an impasse in the mediation we began in August of 2015 in this matter.
>> As y0u know we've met in person, and I've had many phone conversations and email exchanges with you and y0ur
colleagues, but I've been unable to close the financial gap that exists between you.
>>
>> I understand that you may seek the assistance of the District Judge presiding over the matter to try to resolve your
differences. Because this is a class action case , the Court has special power and responsibility over any proposed settlement
and because substantial differences appear to center about settlement terms over which the court may have discretion, a
settlement conference with the judge may prove fruitful. My practice is that I, as mediator, do not discuss the case with the
presiding judge unless both parties approve such a discussion, and I have not included particulars regarding our mediation in
this statement. I do, however, declare that we are at an impasse.
>>
» Thank you for your courtesies throughout this matter.
>>
>>
» Judge Wayne Andersen (ret.)
» Mediator & Arbitrator
» 847.650.6844 mobile
>>
» JAMS Chicago
» 312.655.9191 Brooke Buczkowski
» B buczkowski @jamsadr .com
                                                      CONFIDE NTIAL                                CinQ+MC000737
       Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 17 of 39 PageID 7394
>


This emai I may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express permiss ion is strictly prohibited. If you are
not the intended recipient , please contact the sender and delete all copies.

Latham & Watkins LLP




This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are
not the intended recipient, please contactthe sender and delete all copies.

Latham & Watkins LLP




This emai I may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited . If you are
not the intended recipient , please contactthe sender and delete all copies.

Latham & Watkins LLP
       ----------             ----        - ------ - ----

This email may contain materialthat is confidential,pri~legedand'or attorney work produ::tfor the sole use of the intended recipient. Any re~ew,
relianceor distributionby others or forwardingwithout express permissionis strictly prohibited. tfyou are not the intendedrecipient,please contact the
senderand delete all copies.

Latham& Watkins LLP




                                                               CONFID ENTIAL                                       CinQ +MC000738
        Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 18 of 39 PageID 7395
Date : 5/2/2016 2:48:04 PM
From: "Brian Wanca"
To: "MARKMISTER@lw.com", "ntmnrala,v.net"
Cc: "Kathleen.Lally@l":com"
Subject: RE: Cin-QAutmmbiles v. Buccanee~ Ltd. Padne~bip

Me. we don't view the $16M to be reasonable at all.




BrianJ. Wanca
ANDERSON+WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Ph: 847-368-1500
Fax: 847-368-1501



From: MARK.MESTER@lw.com [ ma ilto :MARK. MESTER@!w. com]
Sent: Monday, May 02, 2016 2:22 PM
To: m@mcalaw.net
Cc: Brian Wanca <bwanca@andersonwanca.com>; Kathleen.Lally@lw.com
Subject: RE: Cin-QAutomobiles v. Buccaneers Ltd. Partnership



Mike - Your sarcasm is neither warranted nor appropriate . Admittedly, you and your co-counsel have set a very low bar in this case in
terms of looking out for the interests of the proposed classes, but it is quite clear that the various offers made by the Buccaneers over
the course of the last eight months have been more than fair, reasonable and adequate. The only remaining issue is and has been for
some time fees.

As for your purported recitation of the course of negotiations and the various offers made by the Buccaneers, we understood from David
Oppenheim that you were not involved in much of the back and forth between the parties, and your email below would certainly suggest
that is the case. Time will, of course, tell the extent to which your involvement in those negotiations may disqualify you on adequacy
grounds in this or other class cases. What is very clear, however, is that the Buccaneers have made multiple settlement offers to
Plaintiffs and their counsel, the most recent being an offer of a $16 million common fund. Perhaps before making any further such
statements you should check with Mr. Oppenheim or whoever at the Wanca firm has taken up primary responsibility for settlement
following Mr. Oppenheim's recent departure from the Wanca firm.

Best regards.

Mark S. Mester

LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Direct Dial: +1.312.876.7623
Fax: +1.312.993.9767
Email: mark.meste r@lw.co m
http ://www .lw .com




---Original Message-----
From: Michael Addison [mai!to:m@mcalaw.net]
Sent: Friday, April 29, 2016 3:50 PM
To: Mester, Mark (CH)
Cc: Brian J. Wanca (bwanca@a nderso nwanca.co m)
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mark,

Brian and I both very much appreciate your expressed interest in protecting the putative class and the absent class members.
However, nothing that you or prior counsel have done in this case to date seems to be consistent with that expressed intent. I
have been working on the case si nee August of 2009 and it was not until mid-March of this year that we got a proposal for a
settlement in writing from the Buccaneers. While that was finally some measure of progress, it was not received until six months
after the mediation concluded in Chicago on August 31, 2015 with the promise of a written proposal to settle from the
Buccaneers within several weeks thereafter.

Mike
Michael C. Addison
                                                          CONFIDENTIAL                                    CinQ + M C000739
        Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 19 of 39 PageID 7396
Addison & Howard, P.A.
400 N. Tampa St., Suite 1100
Tampa, FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
m@mcalaw.net




--Original Message----
From: MARK ,MESTE R@lw.com [mailto:MAR K.MESTE R@lw.com]
Sent: Friday, April 29, 2016 4:42 PM
To: Michael Addison
Cc: bwanca@andersonwanca.com; Kathleen.Lall)l@lw.com
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mike - I respectfully disagree with your characterization of the hearing last week . My concern last week was that we were in
open court, and there are obviously things that could more properly be disclosed and discussed in a settlement confe rence or i'n
chambers. In any event, however, I still do not understand why Brian and you are apparently unwilling to allow Judge Porcelli to
know what the impasse has to do with. That strikes me as very odd.

I don't think there is any doubt that Judge And~rsen has been and is disinterested, and any suggestion to the contrary is
baseless. He was selected by both sides after a good deal of discussion. I certainly don't dispute that the mediation privilege
applies to what it applies to, but I don't believe that means that Judge Porcelli isn't entitled to know and should know what the
source ofthe impasse is. That is especially true given Judge Porcelli's obligations to the proposed class (which neither you nor
Brian have been appointed thus far to represent) and the interests of the members of the proposed class.

Best regards.




From: Michael Addison
Sent: Friday, April 29, 2016 1:30:29 PM
To: Mester, Mark (CH)
Cc: Brian J. Wanca (bwanca@andersonwanca.com)
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mark,

While Brian is designated person speaking for the Plaintiffs' (we try to speak with one voice), he was not present at the hearing
 before Magistrate Judge Procelli last week. When you tried to get into the subject matter in support of your motion seeking
judicial involvement in the mediation process , Magistrate Judge Porcelli stopped you immediately and stated on the record that
 he was afraid that was where you might be trying to go with your argument and said he was not going to hear anything that
 invaded the mediation privilege. Whether mediation was courted ordered or not (it would have been ifwe had not already tried
twice to negotiate a settlement) is not the point.

The mediation was conducted with a uniform understanding that Judge Andersen was to be a disinterested, neutral arbitrator ,
even though he was suggested to serve in that function by your firm. We all approached the mediation session on August 31,
2015 and all discussions since that date with the understanding that the mediation privilege applies. There has been no class
certified yet, and we have been willing to approach formal mediation twice with your client (once before they became your client
and once after) in the hope that a settlement could be negotiated that would be beneficial to the class as well as to your client.
The fact that those discussions have reached an impasse despite that much effort is unfortunate, but that is no reason to now
seek to discuss with a third party or the presiding judge what happened or did not happen in those sessions or the subsequent
discussions between counsel for both sides.

Mike
Michael C. Addison
Addison & Howard, P.A.
400 N. Tampa St., Suite 1100
Tampa , FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
m@mcalaw.net




--Original Message-----
From: MARK.MEST E R@lw.com [mailto: MARK .MESTE R@ lw.com]
                                                      CONFIDENTIAL                                  CinQ+MC000740
      Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 20 of 39 PageID 7397
Sent: Friday, April 29, 2016 4 :20 PM
To: bwanca@andersonwanca.com; Michael Addison; wra1991@aol.com
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Can you explain why? I believe he should know and, more importantly , that he is entitled to know.




From: Brian Wanca
Sent: Friday, April 29, 2016 1:17:12 PM
To: Mester, Mark (CH); m@ mca law.net: w ra1991@aol.com
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

I dis agree with your belief that that he should know what the impasse is.


Brian J. Wanca
ANDERSON+WANCA
3701 Algonquin Road , Suite 500
Ro Iiing Meadows , IL 60008
Ph: 84 7-368-1500
Fax: 847-368-1501


- -Original Message ----
From: MARK.MESTE R@ lw.com (mailto:MARK.MESTE R@lw.com)
Sent: Friday, April 29, 2016 2:46 PM
To: m@mcalaw .ne1;wra1991@aol.com ; Brian Wanca <bwanca@andersonwanca.com >
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mike - I don't know what other (if any) cases this form was used in (and it would be helpful, of course , if you could identify those
cases) nor do I know at all what the circumstances were in those other cases where this forwwas used, but the form obviously
doesn't provide Judge Porcelli in this case with relevant information on the impasse that I think is necessary to put the impasse
in to context. I honestly can't understand , however , why both sides wouldn't want Judge Porce lli to have that information or to be
able to put the information he is received from Judge Andersen in to context.




From: Michael Addison
Sent: Friday, April 29 , 2016 12:32:04 PM
To: Wayne Andersen; Brian Wanca
Cc: Mester, Mark (CH)
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Judge Andersen ,

I have attached in Word format a proposed Notice of Impasse similar to those used in the Middle District in other cases.

Mike
Michael C. Addison
Addison & Howard, P.A.
400 N. Tampa St., Suite 1100
Tampa , FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
m@ mcalaw .net


--Original Message-----
From: Wayne Andersen fmai lto:wra 1991@aol.com)
Sent: Friday, April 29 , 2016 3:25 PM
To: Brian Wanca
Cc: Mark Mester; Michael Addison
Subject: Re: Cin-QAutomobiles v. Buccaneers Ltd. Partnership

If you guys can't agree , please provide me with examples filed in other cases or I can call lawyer friends there or a different judge
to determine the practice

                                                        CONFIDENTIAL                                  CinQ +MC000 741
      Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 21 of 39 PageID 7398
Judge Wayne Andersen (rel)
Mediator & Arbitrator
847.650 .6844 mobile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski @jamsadr.com




> On Apr 29, 2016 , at 2:12 PM, Brian Wanca <bwanca@andersonwanca.co m> wrote:
>
> I don't agree that your email is appropriate to be filed .
>
>
> Brian J. Wanca
> ANDERSON+WANCA
> 3701 Algonquin Road, Suite 500
> Rolling Meadows, IL 60008
> Ph: 847-368-1500
> Fax: 847-368-1501
>
>
> ----Original Message---
> From: Wayne Andersen (mailto:wra1991 @aol.com)
> Sent Friday, April 29, 2016 2:11 PM
> To: Brian Wanca <bwanca@andersonwanca.com>
> Cc: Mark Mester <MARK.MESTER@lw.com>; m@mcalaw.net
> Subject: Re: Cin-Q Automobiles v. Buccaneers Ltd. Partne[Ship
>
> Sorry is took so long. This has been a very difficult two weeks. Please check with each other on the content of the documentto
be filed or just file my emai I if that is easier.
>
> Judge Wayne Andersen (ret.)
> Mediator & Arbitrator
> 847.650.6844 mobile
>
> JAMS Chicago
> 312 .655 .9191 Brooke Buczkowski
> Bbuczkowski@jamsadr.com
>
>
>
>
>> On Apr 29 , 2016, at 1:49 PM_, Brian Wanca <bwanca@andersonwanca.com> wrote:
>>
>> Yes we oppose your communications with the court. We will get y0u a document to sign so we can file with the court.
>>
>>
>> Brian J. Wanca
>>ANDERSON+WANCA
» 3701 Algonquin Road, Suite 500
» Rolling Meadows, IL 60008
» Ph: 847-368-1500
» Fax: 847-368-1501
>>
>>
» ---Original Message---
>> From: Wayne Andersen (mailto:wra1991@aol.com)
» Sent: Friday, April 29, 2016 1:36 PM
>> To: Brian Wanca <bwanca @andersonwanca.com>; Mark Mester <MARK.MESTER @lw.com>
>> Cc: Wayne Andersen <Wra1991 @aol.com>
>> Subject Cin-Q Automobiles v. Buccaneers Ltd. Partnership
>>
>> Gentlemen,
>>
>> I hereby declare an impasse in the mediation we began in August of 2015 in this matter.
                                                      CONFIDENTIAL                                CinQ+MC000742
       Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 22 of 39 PageID 7399
>> As you know we've met in person, and I've had many phone conversations and emai I exchanges with you and your
colleagues, but I've been unable to close the financial gap that exists between you.
>>
>> I understand that you may seek the assistance of the District Judge presiding over the matter to try to resolve your
differences. Because this is a class action case , the Court has special power and responsibility over any proposed settlement
and because substantial differences appear to center about settlement terms over which the court may have discretion, a
settlement conference with the judge may prove fruitful. My practice is that I, as mediator, do not discuss the case with the
presiding judge unless both parties approve such a discussion, and I have not included particulars regarding our mediation in
this statement. I do, however, declare that we are at an impasse.
>>
>> Thank you for your courtesies throughout this matter.
>>
>>
» Judge Wayne Andersen (ret.)
>> Mediator & Arbitrator
» 847.650 .6844 mobile
>>
» JAMS Chicago
» 312.655.9191 Brooke Buczkowski
>> B buczkowski @jamsadr.com
>


This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are
notthe intended recipient, please contactthe sender and delete all copies.

Latham & Watkins LLP
---------------------------------------------


This emai I may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are
not the intended recipient, please contactthe sender and delete all copies.

Latham & Watkins LLP
                ---------------


This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. Ifyou are
not the intended recipient, please contact the sender and delete all copies.

Latham & Watkins LLP



This email may contain materialtrat is confidential,pri~legedand'or attorney 1/\/0rkprodL.Ct
                                                                                           for the sole use of the intendedrecipient. Any re~ew,
relianceor distributionby others or forwardingwithout express permissionis strictly prohibited. tfyou are not the intendedrecipient,please contact the
senderand delete all copies.

L.atram& Watkins LLP




                                                               CONFIDENTIAL                                        CinQ+MC000743
       Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 23 of 39 PageID 7400
Date : 5/3/2016 5:19:40 PM
From: "MARK.MES1ER@lw.com"
To : "BrianWanca"
Cc: "KathleenLally@l":com", "n:@nralaw.net"
Subject: RE: Cin-QAutmmbiles v. Buccanee~ Ltd. P:u-tne~bip

Yes. We urderstand that, and it is one of se-.eral reasons why we belie-.eyou may rot be an ade::iuaterepresentati-.eof the proposed class you
otherwise seek to represent, e-.en if you e-.erwere. We further understand that you don't ~ewthe offer of a $16 million common fund as "reasonable at
all," because it doesn't satisfy your exorbitant fee demands ard your obvious willirgness to place your own interests ahead of the class you seek to
represent. I suppose, howe-.er,I should let the objectors in similar class cases you ha-.esettled for far less know of your position in this case, as I
expect your charge in position might be of interest to them ard others.

Mark S. Mester

LATHAM & WATKINS       LLP
330 North Wabash A-£nue, Suite 2800
Chicago, IL 60611
Direct Dial: +1.312.876.7623
Fax: +1.312.993.9767
Email: mark.mester@w .com
htt p://www. lw.com


From: Brian Wanca [mailto:bwanca@andersonwanca.com]
Sent: Monday, May 02, 2016 2:48 PM
To: Mester, Mark (CH); m@mcalaw.net
Cc: Lally, Kathleen (CH)
Subject: RE: Cin·Q Automobiles v. Buccaneers Ltd. Partnership


Me . we don't view the $16M to be reasonable at all.




BrianJ. Wanca
ANDERSON+WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Ph: 847·368-1500
Fax: 847·368-1501


From: MA RK.M ESTER@lw.com [ ma il to :MAR K.M ESTER@lw.com )
Sent: Monday, May 02, 2016 2:22 PM
To: m@m calaw .net
Cc: Brian Wanca <bwanca@andersonwan ca.com >; Kathleen .Lall v@ lw .com
Subject: RE: Cin-QAutomobiles v. Buccaneers Ltd. Partnership



Mke - Your sarcasm is neither warranted nor appropriate . .A.dmittedly, you and your co-counsel have set a very ·Iow bar in this case in
terms of looking out for the interests of the proposed classes, but it is quite clear that the various offers made by the. Buccaneers over
the course of the last eight months have been more than fair, reasonable and adequate. The only remaining issue is and has been for
some time fees.

As for your purported recitation of the course of negotiations and the various offers made by the Buccaneers, we understood from Dav id
Oppenheim that you were not involved in much of the back and forth between the parties, and your email below would certainly suggest
that is the case. Time will, of course, tell the extent to which your involvement in those negotiations may disqualify you on adequacy
grounds in this or other class cases. What is very clear, however, is that the Buccaneers have made multiple settlement offers to
Plaintiffs and their counsel, the most recent being an offer of a $16 million common fund. Perhaps before making any further such
statements you should check with Mr. Oppenheim or whoever at the Wanca firm has taken up primary responsibility for settlement
following Mr. Oppenheim's recent departure from the Wanca firm.

Best regards.

Mark S. Mester

LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Direct Dial: +1.312.876.7623
Fax: +1.312.993.9767
Email: mark .mes ter@ lw. co m
http://www. lw .com

                                                                CONFIDENTIAL                                         CinQ + M C000761
        Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 24 of 39 PageID 7401

----Original Message-----
From: Michael Addison [mailto:m@mcalaw .net)
Sent: Friday, April 29, 2016 3:50 PM
To, Mester , Mark (CH)
Cc: Brian J. Wanca (bwanca@and erso nwanca.com )
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mark,

Brian and I both very much appreciate y0ur expressed interest in protecting the putative class and the absent class members.
However, nothing that you or prior counsel have done in this case to date seems to be consistent with that expressed intent. I
have been working on the case since August of 2009 and it was not until mid-March of this year that we got a proposal for a
settlement in writing from the Buccaneers . While that was finally some measure of progress, it was not received until six months
after the mediation concluded in Chicago on August 31 , 2015 with the promise of a written proposal to settle from the
Buccaneers within several weeks thereafter.

Mike
Michael C. Addison
Addison & Howard, P.A.
400 N. Tampa St., Suite 1100
Tampa , FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
m@mcalaw ,net




-----Original Message-----
From: MARK.MESTE R@ lw.com fmailto:MARK.MESTE R@ lw.com)
Sent: Friday, April 29, 2016 4:42 PM
To: Michael Addison
Cc: bwanca@andersonwanca.com; Kathleen.Lally@lw.com
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mike - I respectfully disagree with your characterization of the hearing last week. My concern last week was that we were in
open court, and there are obviously things that could more properly be disclosed and discussed in a settlement conference or in
chambers. In any event, however, I still do not understand why Brian and you are apparently unwilling to allow Judge Porcelli to
know what the impasse has to do with. That strikes me as very odd.

I don't think there is any doubt that Judge Andersen has been and is disinterested, and any suggestion to the contrary is
baseless. He was selected by both sides after a good deal of discussion. I certainly don't dispute that the mediation privilege
applies to what it applies to, but I don't believe that means that Judge Porcelli isn't entitled to know and should know what the
source of the impasse is. That is especially true given Judge Porcelli's obligations to the proposed class (which neither you nor
Brian have been appointed thus far to represent) and the interests of the members of the proposed class.

Best regards.




From: Michael Addison
Sent: Friday, April 29 , 2016 1:30:29 PM
To: Mester, Mark (CH)
Cc: Brian J. Wanca (bwanca @andersonwanca.com)
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Mark,

While Brian is designated person speaking for the Plaintiffs' (we try to speak with one v0ice ), he was not present at the hearing
 before Magistrate Judge Procelli last week. When y0u tried to get into the subject matter in support of your motion seeking
judicial involvement in the mediation process, Magistrate Judge Porcelli stopped you immediately and stated on the record that
 he was afraid that was where y0u might be trying to go with your argument and said he was not going to hear anything that
 invaded the mediation privilege. Whether mediation was courted ordered or not (it would have been if we had not already tried
twice to negotiate a settlement) is not the point.

The mediation was conducted with a uniform understanding that Judge Andersen was to be a disinterested, neutral arbitrator,
even though he was suggested to serve in that function by your firm . We all approached the mediation session on August 31 ,
                                                      CONFIDE NTIAL                                 CinQ +MC000762
      Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 25 of 39 PageID 7402
2015 and all discussions since that date with the understanding that the mediation privilege applies. There has been no class
certified yet, and we have been willing to approach formal mediation twice with your client (once before they became your client
and once after) in the hope that a settlement could be negotiated that would be beneficial to the class as well as to your client.
The fact that those discussions have reached an impasse despite that much effort is unfortunate, but that is no reason to now
seek to discuss with a third party or the presiding judge what happened or did not happen in those sessions or the subsequent
discussions between counsel for both sides.

Mike
Michael C. Addison
Addison & Howard, P.A.
400 N. Tampa St., Suite 1100
Tampa, FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
m@mcalaw.net




---Original Message----- ·
From: MARK.MESTER @ IW.com (mailto:MARK.MESTER @ lw.com)
Sent: Friday, April 29, 2016 4:20 PM
To: bwanca@andersonwanca .com; Michael Addison; wra1991@aol.com
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Can you explain why? I believe he should know and, more importantly, that he is entitled to know.




From: Brian Wanca
Sent: Friday, April 29, 2016 U7:12 PM
To: Mester, Mark (CH); m@ mcalaw.net; wra1991 @aol.com
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

I dis agree with your belief that that he should know what the impasse is.


Brian J. Wanca
ANDERSON+WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Ph: 84 7-368-1500
Fax: 847-368-1501


---Original Message-----
From: MARK.MESTER@lw.com [mailto:MARK.MESTER@lw.com]
Sent: Friday, April 29, 2016 2:46 PM
To: m@mca!aw.net: wra 199 1@aol.co m: Brian Wanca <bwanca@a nders001Na□ca.com>
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnershjp

Mike - I don't know what other (if any) cases this form was used in (and it would be helpful, of course, if you could identify those
cases) nor do I know at all what the circumstances were in those other cases where this forw was used, but the form obviously
doesn't provide Judge Porcelli in this case with relevant information on the impasse that I think is necessary to put the impasse
in to context. I honestly can't understand. however, why both sides wouldn't want Judge Porce lli to have that information or to be
able to put the information he is received from Judge Andersen in to context.




From: Michael Addison
Sent: Friday, April 29 , 2016 12:32:04 PM
To: Wayne Andersen; Brian Wanca
Cc: Mester, Mark (CH)
Subject: RE: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

Judge Andersen,

I have attached in Word format a proposed Notice of Impasse similar to those used in the Middle District in other cases.

                                                       CONFIDE NTIAL                                CinQ +MC000763
      Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 26 of 39 PageID 7403
Mike
Michael C. Addison
Addison & Howard, P.A.
400 N. Tampa St., Suite 1100
Tampa, FL 33602-4714
Tel: 813-223-2000
Fax: 813-228-6000
m@mcalaw.net


---Original Message----
From: Wayne Andersen [mai lto:wra 1991@ao l.com]
Sent: Friday, April 29, 2016 3:25 PM
To: Brian Wanca
Cc: Mark Mester; Michael Addison
Subject: Re: Cin-Q Automobiles v. Buccaneers Ltd. Partnership

If you guys can't agree, please provide me with examples filed in other cases or I can call lawyer friends there or a different judge
to determine the practice

Judge Wayne Andersen (ret.)
Mediator & Arbitrator
847.650.6844 mobile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski@jamsadr.com




> On Apr 29 , 2016, at 2:12 PM, Brian Wanca <bwanca @andersonwanca.com> wrote:
>
> I don't agree that your email is appropriate to be filed.
>
>
> Brian J. Wanca
> ANDERSON+WANCA
> 3701 Algonquin Road, Suite 500
> Rolling Meadows, IL 60008
> Ph: 847-368-1500
> Fax: 847-368-1501
>
>
> ----Original Message-----
> From: Wayne Andersen [mailto:wra1991@aol.com]
> Sent: Friday, April 29, 2016 2:11 PM
> To: Brian Wanca <bwanca@andersonwanca.co m>
> Cc: Mark Mester <MARK.MESTER @lw.co m>: m@mcalaw .net
> Subject: Re: Cin--QAutomobiles v. Buccaneers Ltd. Partnership
>
> Sorry is took so long. This has been a very difficult two weeks. Please check with each other on the content of the document to
be filed or just file my email if that is easier .
>
> Judge Wayne Andersen (ret.)
> Mediator & Arbitrator
> 847.650.6844 mobile
>
> JAMS Chicago
>312.655.9191 BrookeBuczkowski
> Bbuczkowski@jamsadr .com
>
>
>
>
» On Apr 29, 2016 , at 1:49 PM, Brian Wanca <bwanca@andersonwanca.com> wrote:
>>
>> Yes we oppose your communications with the court. We will get y0u a document to sign so we can file with the court.
                                                       CONFIDENTIAL                                  CinQ +MC000764
       Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 27 of 39 PageID 7404
>>
>>
>> Brian J. Wanca
>>ANDERSON+WANCA
» 3701 Algonquin Road, Suite 500
» Rolling Meadows , IL 60008
» Ph: 84 7 -368-1500
» Fax: 847-368-1501
>>
>>
>> -----Original Message--
» From: Wayne Andersen[ mailto :wra 1991 @ao Lcom]
» Sent: Friday, April 29, 2016 1:36 PM
>> To: Brian Wanca <bwanca@andersonwanca.com>; Mark Mester <MARK.MESTER@lw.com>
>> Cc: Wayne Andersen <Wra1991@aol,com>
» Subject: Cin-QAutomobiles v. Buccaneers Ltd. Partnership
>>
>> Gentlemen,
>>
>> I hereby declare an impasse in the mediation we began in August of 2015 in this matter.
>> As yau know we've met in person, and I've had many phone conversations and email exchanges with you and yaur
colleagues, but I've been unable to close the financial gap that exists between you.
>>
» I understand that you may seek th,e assistance of the District Judge presiding over the matter to try to resolve your
differences. Because this is a class action case, the Court has special power and responsibility over any proposed settlement
and because substantial differences appear to center about settlement terms over which the court may have discretion, a
settlement conference with the judge may prove fruitful. My practice is that I, as mediator, do not discuss the case with the
presiding judge unless both parties approve such a discussion, and I have not included particulars regarding our mediation in
this statement. I do , however, declare that we are at an impasse .
>>
>> Thank you for your courtesies throughout this matter.
>>
>>
» Judge Wayne Andersen (ret.)
>> Mediator & Arbitrator
» 847.650.6844 mobile
>>
» JAMS Chicago
»312.655.9191        BrookeBuczkowski
» B buczkowski@jamsadr.com
>


This emai I may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are
not the intended recipient, please contactthe sender and delete all copies.

Latham & Watkins LLP




This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are
not the intended recipient , please contact the sender and delete all copies.

Latham & Watkins LLP




This email may contain material that is confidential , privileged and/or attorney work product for the sole use of the intended
recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly prohibited. If you are
not the intended recipient, please contactthe sender and delete all copies.

Latham & Watkins LLP




                                                                             f mf
This email may contain material that is confidential, pri~leged and'or attorney work prodLct for the sole use of the intended recipient. Any re~ew,
                                                               ffl~~I)
reliance or distribution by others or forwarding without express                      ~bited.      If you are not the int~tEfffE~m65°ntact            the
       Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 28 of 39 PageID 7405
senderand delete all copies.

Latham& Watkins LLP


This email may contain materialthat is confidential,pri~legedand'or attorneyv,,orkprodL.Ct for the sole use of the intendedrecipient. Any re~ew,
relianceor distributionby others or forwardingwithout express pem1issionis strictly prohibited. If you are not the intendedrecipient,pleasecontact the
senderand delete all copies.

Latham& Watkins LLP




                                                              CONFIDENTIAL                                         CinQ+MC000766
Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 29 of 39 PageID 7406
                                          ANDERSON                 + WANCA
                                               ATTORNEYS           AT LAW

                       3701   ALGONQUIN   ROAD,   SUITE     500,    ROLLING      MEADOWS,   IL 60008
                                 TEL: (847)    368-1500      •     FAX: (847)    368-1501
                                      EMAIL:   B USLIT@AN     DERSONWANCA.COM




                                                          June 8, 2016

 Via Federal Express

 Hon. Edward A. Bobrick
 9520 Monticello A venue
 Evanston, IL 60203

          Re:   Cin-O Automobiles, et al. v. Buccaneers Limited Partnership
                Reference No. 1340013214
                Date of Mediation: June 17, 2016

 Dear Judge Bobrick:

 Pursuant to your case manager's June 7 email, enclosed please find the following documents:

  Document No.           Description
  70                     Second Amended Class Action Complaint
  119                    Amended Answer, Affirmatives Defenses to Second Amended Complaint
  120                    Third Party Complaint
  129                    Defendant's Motion for Final Summary Judgment
  130                    Appendix to Defendant's Motion for Final Summary Judgment
  138                    Plaintiffs' Motion and Memorandum of Law in Support of
                         Summary Judgment
  138-1 to 138-12        Appendix of Exhibits and Exhibits A through L
  143                    Defendant's Response in Opposition to Plaintiffs' Motion for Summary
                         Judgment
  144                    Plaintiffs' Response in Opposition to Defendant's Motion for Final
                         Summary Judgment
  144-1                  Appendix of Exhibits and Exhibits A through E
  167                    Order and Memorandum (on motions for summary judgment)

 Should you need anything further, please contact me.

                                                          Very truly yours,

                                                          ANDERSON+ WANCA
                                                          -1;_
                                                             {vt.          l-~                    •


                                                          Tina Natali
                                                          Legal Assistant
 Enclosures
 cc: Brian Wanca
     Ross Good



                                                CONFIDENTIAL                                           CinQ+MC00 1004
       Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 30 of 39 PageID 7407
Date: 6/16/2016 5:41:23 PM
From: "mark.IIEstet'@lw.com"
To : "BrianWanca" , "n:@nralaw.net", "Ross Good" , "Ryan Kelly"
Cc: "Kathleen.Lally@l":com"
Subject: Cin-QAutomobiles,Inc. v. BLP, Case No. 8:13-cv-01592 (M.D. Fla.)
Attachment: Cin-Qv. Bucs - Notice of SettleIIEntpdf;

Counsel - Per the directive of Judge Porcelli at the May 25, 2016 hearing , please find attached a notice of settlement,
which was reached late this afternoon. In light of this notice and the underlying settlement, we don't believe any useful
purpose would be served by going forward vviththe mediation tomorrow, and \Ne have so advised Judge Bobrick and
asked that the mediation be cancelled.

Mark S. Mester

LATHAM & WATK INS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Direct Dial: +1.312.876.7623
Fax: +1.312 .993.9767
Email: mark.mester@ lw.com
http://www.lw.com


This email may contain materialthat is confidential,pri1.1leged
                                                             and/or attorneywork produ::tfor the sole use of the intendedrecipient. Any re1.1ew,
relianceor distributionby others or forwardingwithout express permissionis strictly prohibited. If you are not the intendedrecipient,pleasecontact the
senderand delete all copies.

Latham& Watkins LLP




                                                              CONFIDE NTIAL                                        CinQ +MC00 1067
Case 8:13-cv-01592-AEP Document 258-4 Filed 11/15/19 Page 31 of 39 PageID 7408



                                  NOTICE OF SETTLEMENT

         Pursuant to the directive given by Judge Porcelli at the May 25, 2016 status hearing in
Cin-O, et al. v. Buccaneers Limited Partnership, Case No. 8:13-cv-01592 (M.D. Fla.), please be
advised that a settlement has now been reached of claims relating to faxes allegedly sent by the
Buccaneers Limited Partnership (the "Buccaneers") in 2009 and 2010. That settlement and its
terms are reflected in a written settlement agreement, which we understand will be filed no
earlier than three (3) days from the date of this notice in the United States District Court for the
Middle District of Florida, along with a request for preliminary approval. Should you and /or
your clients have any objections to the settlement once it is filed, you will, of course, have a full
and fair opportunity to address those objections with the Court. You and your clients will
likewise have the option of opting out of the settlement class, as your clients see fit.

        Please be further advised that in the event that you or anyone affiliated with you asserts
or alleges that the settlement reached is the result of a reverse auction, then we will consider that
to be a waiver of the mediation privilege vis-a-vis the prior mediation that took place between
your clients and the Buccaneers, which mediation you asked Judge Wayne R. Andersen (Ret.) to
declare at an impasse on or about May 2, 2016. See Mediator's Notice Oflmpasse (Cin-Q Dkt.
#218); Buccaneers' Motion For A Determination That The Mediation Privilege Has Been
Waived (Cin-O Dkt. #231). In that event, we will document how throughout the prior mediation
you attempted to "solidify a fund via the settlement negotiations in order to satisfy their [i.e.,
your] hefty fee petition rather than their [i.e., your] fiduciary obligations towards safeguarding
class members' interests." First Mercurv Ins. Co. v. Nationwide Security Servs., Inc., N.E.3d,
2016 IL App (1st) 143924, ,r45 (Ill. App. Ct. May 18, 2016) (attached hereto). As the First
District recently made clear in First Mercury, a TCP A class action in which you and your firm
were obviously counsel for the class, your approach to these cases has "everything to do with
compensating the lawyers of the class" and little or nothing to do with "compensating members
of the class." Id. at ,r44; see also id. at ,r45 (describing as "disingenuous" your proposed
method for calculating damages).




                                         CONFIDENTIAL                              CinQ + MC00 1068
   Case
First     8:13-cv-01592-AEP
      Mercury                          Document
              Ins . Co. v. Nationwide Sec . Services, 258-4      Filed•···11/15/19
                                                      Inc.,•· · N.E.3d     (2016)            Page 32 of 39 PageID 7409
2016 IL App (1st) 143924

                                                                      to recover the $4 1n.illionsettlement amount. We affinn the
                                                                      trial colll't's ruling in favor of the iI1sural1cecompany.
                  2016 IL App (1st) 143924

NOTICE: THIS OPINION HAS NOT BEEN RELEASED
FOR PUBLICATION IN THE PERMANENT LAW
                                                                                            if3 BACKGROUND
REPORTS. UNTIL RELEASED , IT IS SUBJECT TO
REVISION OR WITHDRAW AL.                                              ,r 4  Nationwide Security Services, Inc., through David
                Appellate Court of lliinois ,                         Litt (hereinafter Litt), had a commercial general liability
               First District, Third Division.                        insurance policy through First Mercury Insurance Compal1y
                                                                      that covered both property damage and adve1tising iiijmy
              FIRST MERCURY INSURANCE                                 above the deductible amount.
              COMPANY, Plaintiff- Appe1lee,
                                V.                                    ,r 5  In an underlying matter , CE Design Ltd . filed a class
      NATIONWIDE SECURITY SERVICES, INC.,                             action lawsuit against Litt for sending unsolicited junk faxes,
     David Litt , dfb / a Nationwide Security Services ,              which allegedly violated the federal Telephone Consumer
   Inc. , and CE Design Ltd., Defendants-Appellants.                  Protection Act of 1991 (TCPA) (47 U .S.C. § 227 et seq.
                                                                                                                                 . 1
                                                                      (West 2006)) and constituted common- 1aw convers10n.
                         No. 1-14 - 3924.                             Litt 's busiI1ess. Nationwide Security , was a private detective
                                     I                                agency focusing on family-related matters. The specific
                          May 18, 2016.                               unwanted faxes at issue stated Nationwide Security could
                                                                      help "track your spouse or significan t other's daily activities"
Appeal from the Circuit Comt of Cook County. No. 11 CH
                                                                      or "locate anyone, anywhere. " The faxed sheet showed a
28513, Peter Flynn , Judge Presiding.
                                                                      cartoon of a woman stating in a quote bubble , "Wonying
                                                                      about where my husband is and what he's doing is just
                                                                      killing me!!" Her friend suggests contacting Nationwide for
                           OPINION
                                                                      help. The faxes at issue were allegedly sent via a third-party
Justice LA VIN delivered the judgment of the comt, with               company , Business to Business Solutions.
opinion:
                                                                               TI1ecomplaint also included a count m1der the Consumer
 *1 ,r 1 This declaratory action involves a "blast fax"                        Fraud and Decepti ve Busine ss Practices Act (Consumer
insurance coverage dispute and requires us to detenn.ine                       Frnud Act) (815 ILCS 505/1 et seq. (West 2008)) , but
whether the insurer has a duty to indemnify the insured and                    this count was later dismi ssed without prejudice .
therefore the assignee of the insured.                                ,r 6  Under the TCPA , it's unlawful to fax all misolicited
                                                                      advertisement unless the sender has all established business
,r2 In a separate underlying   class action lawsuit , the plaintiff   relationship with the recipient, the recipient consen ts to
sued the insured for sending unwan ted faxes, but the pa1ties         such commmucation , and the advertisem ent contains all opt-
ultimately settled. TI1e settlement agreement pmpo1ied to             out notice. 47 U .S.C. § 227(b)( l )(C) (2006) . TI1e policy
obligate the insurance company to cover the settlement costs
                                                                      behind the TCPA is to preclude the repeated waste of
of some $4 million even though the insurance company was
                                                                      the recipient's ink and paper by tmwanted faxes and the
not a party to the settlement and had opposed the previous
                                                                      tmwanted conummication to the recipien t's home or business ,
settlement offer . As part of the settlement , the plaintiff in the   which may qualify as both property drunage and all invasion
underlying matter was assigned the insured's rights under the         of privacy under certain insurance policies. See Standard
policy. TI1e insurance company filed the present dedarat01y           Mutual Insurance Co. v. Lay, 2013 IL 1146 17, ~ 27; Valley
action asserting the insured and thus the assignee were not           Forge Insurance Co. v. Swiderski Electronics, Inc., 223
entitled to be indemnified under the policy . The parties             Ill.2d 352, 366-68 (2006) ; Insurance Co,p. of Hanover v.
filed cross-motions for surnmaly judgment in the declarat01y
                                                                      She/borne Assodates , 389 Ill.App.3d 795, 803 (2009) . To
action with the trial comt ruling for the insurance company.          that end, the TCP A prov ides for a statutory damage awal·d
On appeal , the plaintiff/assignee from the underlying class          of $500 per fax for the injm·ed party . 47 U.S .C. § 227(b)
action lawsuit now seeks to obtain insurance coverage so as



 WESTLAW © 2016 Thomson Reuters No d a~.0~E l~~t0                            l~¼, ovemment Works           CinQ+MC001069                1
   Case
First     8:13-cv-01592-AEP
      Mercury                         Document
              Ins. Co. v. Nationwide Sec . Services, 258-4       Filed•···11/15/19
                                                     Inc. , •·· N.E.3d     (2016)        Page 33 of 39 PageID 7410
2016 IL App (1st) 143924

(3)(B) (2006) . The statute specifically allows a private right    to all damages because of 'adve1tising injmy' sustain ed
of action ''to recover for actual monetary loss from such          by any one person or organization as a result of any
a violation , or to receive $500 in damages for each such          one injury. " Advertising injwy, for example , encompasses
violat ion, whichever is greater." Id. If the court finds the      written publication of material that violates a person 's right
violation was done willfully or knowingly , the cowi may in its    to privacy.
discretion impose up to treble the amount of damages. Id. The
underlying lawsuit between CE Design and Litt sought these         ,r 10 Unde r the "limits of liability" section, the policy states
damages , among others , and is merely one of a panoply of         that each occull'ence limit is $1 million and each advertising
lawsuits that have been filed in state and federal cotuis across   injmy is $1 million , while the general aggregate linut is $2
the United States under the TCP A. The parties appear to agree     million. The limits of insmance fix the mos t First Mercmy
that 3671 people received the fax advertisements. CE Design        would pay regardless of the "number of* * * [c ]laims made
has not demonstrated that multiple faxes were sent to each         or 'suits' brought*** [or][p]ersons or organizations making
of these 3671 individuals , and thus we constrne the record as     claims or bringing 'suits.' "The "general aggregate linut " is
showing 3671 alleged violations of the TCPA.                       the most First Mercmy would pay for the sum of damages
                                                                   due to prope11y damage (Coverage A) and damages due to
 *2 ,i 7 Litt infom1ed First Mercury of this lawsuit , seeking     advertising injury (Coverage B). The policy also prohibits
insmance coverage , and First Mercmy assisted Litt in              coverage for pmutive damages , among other such penalties ,
obtaining independen t counsel while issuing a "reservation        which we discuss later.
of rights " due to a conflict of interest. From the sta1t, First
Mercmy expressed the position that its policy did not cover        ,r11 Following  initiation oflitiga tion regarding the m1wanted
the w1derlying complaint.                                          faxes in relationship to this insmance policy , Litt and CE
                                                                   Design entered into settlement negotiations. CE Design
,r 8   We thus will detail only the relevant portions of           demanded $1.8 nullion and notified Firs t Mercury of the
the policy for the pm-poses of this appeal. As stated ,            proposed settlement. First Mercury responded by letter on
First Mercmy's policy covers both prope11y damage and              Febrnary 4, 2011 , to com1sel for Litt. First Mercmy noted the
adve1tising injury in excess of the deductible amount. The         settlement number was apparently derived from multiplying
"deductible liability " endorsement require s a $500 "per          3671 (the munber of successfol fax transmissions clain1ed to
claim " payment for prope11y damage liability and also for         have been sent on November 21 , 2006, the day in question)
advertising injwy liability. In the same endorsement , the         by $500 (the statutory award authorized by the TCPA) .
policy specifically states that "if the deductible is on a         First Mercmy noted the $500 demand from each proposed
'per claim basis ,' the deductible amount applies * * * to         class member was significant because the insurance policy
all damages because of 'property damage ' sustained by             provided for a $500 deductible that applied separately to
one person or one organization , as the result of any one          each claim, Quoting the policy language , First Mercmy
occurrence. " An occull'ence is defined as an "an accident ,       asse1ted , "Clearly , the deductible does not apply on a per
including continuous or repeated exposure - to substantially       ' occwTence' basis. " Consisten t with earlier collllllunica tions,
the same general hamiful conditions." Property damage is           First Mercwy essentially asserted Litt wou ld need to pay
defined as physical injwy to tangible property , deemed to         the $500 deductib le in the policy as to each claim for
occur at the time of the physical injmy that caused it.            an unwanted fax. According to the settlement calculations ,
The policy alternatively states that "if the deductible is on      then , First Mercmy was no t responsible for anything above
a 'per occurrence' basis , the deductible amount applies *         and beyond the deductible . Nonetheless , in the Jetter First
* * to all damages because of 'property damage' as the             Mercury authorized counsel for Litt to offer $10,000 to settle
re sult of any one 'occurrence ,' regardless of the number         the lawsuit so as to "bring this matter to a timely resolution ."
of persons or organizations who sustain damage because
of that 'occtmenc e,' " While the policy covers accidental          *3 ,r 12 First Mercwy subsequently filed a declaratory
or negligent property damage , it does not cover intentional       judgment action seeking a determination that it was not
prope11y damage.                                                   responsible for covering any obligation arising from the
                                                                   tmderlying lawsuit. First Mercury again asse1ted it had
,r 9The policy forth.er states that "if the deductible is on       no msurance coverage obligation above and beyond the
a 'per injwy basis ,' the deductible amount applies * * *          deductible.



 WESTLAW (1;)2016 Thomson Reuters No d a~ O~El~ iJi~ 1ll~lG ovemment Works                              CinQ+MC001070 2
   Case
First     8:13-cv-01592-AEP
      Mercury                          Document
              Ins. Co . v. Nationwide Sec. Services, 258-4      Filed••••
                                                     Inc., ••• N.E.3d  11/15/19
                                                                          (2016)        Page 34 of 39 PageID 7411
2016 IL App (1st) 143924

                                                                  Such an ai·gument is therefore not properly before this cowt.
,r13 Despite First Mercmy's declarat01y action and expressed      See In re Estate of Lis, 365 Ill.App.3d 1, 13 n . 3 (2006) (cause
reservations , Litt and CE Design went on to settle the           of action not alleged in the trial comt cannot be raised on
m1wanted fax lawsuit m1dercom1 approval for approximately         appeal).
$4 million, to be enforceable only against First Mercmy . Litt
assigned to the class his rights and claims under the insurance   ,r 19 Although    unclear, CE Design also appeai·s to argue
policy. TI1e settlement expressly noted that Litt could not       First Mercmy breached its duty to defend Litt in the
pay $500 for each of the faxes and the only "meaningful           tmderlying lawsuit and so is estopped from asse1ting defenses
som-ce of recovery " was from First Mercury. As a result, CE      to coverage. In the next breath, however , CE Design concedes
Design stepped into the shoes of Litt and thus could have         First Mercwy provided a defense to Litt via independent
no greater rights than Litt to coverage tmder the policy and      counsel and investigated the claim wider its obligation. The
indemnification. In approving the settlement , the trial cowt     estoppel doctrine only applies wher e an insurer has breached
noted that First Mercmy had declined to settle and had sued       its duty to defend. Employers Insurance of Wausau v. Eh/co
to void coverage . The court nonetheless found the settlement     Liquidating Trust, 186 Ill.2d 127, 151 (1999). Where, as
reasonable.                                                       her e, the insurer adequately infonus the insured that it's
                                                                  proceeding tmder a reservation of rights, identifying the
,r 14 On the heels of the settlement, First Mercwy and            policy provisions that may preclude coverage , and the insured
CE Design filed cross-motions for summary judgment and            accepts defense cotmsel provided by the insme r, then the
responsive motions in First Mercwy's declaratory action case.     insurer is not estopped from asserting policy defenses. See
The trial com1 ultimately granted First Mercwy's summa1y          Standard Mutual Insurance Co. v. Lay, 2013 IL 114617, ,r20.
judgment motion. This tin1ely appeal followed.                    First Mercwy thoroughly discussed the reservation of rights,
                                                                  provided Litt with independent cotmsel, and then filed the
                                                                  present declai-ato1yaction. See id. ,i 22. First Mercury is not
                                                                  estopped from asse1ting coverage defenses.
                      ,r15 ANALYSIS
,r 16  Summary judgment is properly granted when the               *4 ,r 20 We likewise reject CE Design's related argument
pleadings , depositions , and admissions on file, together with   that First Mercmy breached its "contractual duties" and so
the affidavits , if any, show that there is no genuine issue of   must indemnify the underlying judgment. CE Design relies
material fact and the moving party is entitled to judgment as     on Delato1re ,,. Safeway Insurance Co., 2013 IL App (1st)
a matter of law. 735 ILCS 5/2- 1005(c) (West 2014). Where         120852, in arguing an insmer may be liable for damages
parties file cross-motions for summa1y judgment, ·they agree      beyond the policy limits. In Delatorre , however , the court
that the case presents only questions of law, and they invite     found the insurance company breached its duty to defend
the trial court to decide these legal questions on the basis      because the attom ey retained on behalf of the insmed in
of tl1e record . Pie 7et v. Piefet, 2012 IL 112064 , ,r 28. Om    a negligence lawsuit did ve1y little in the way of actually
standard of review in such a case is de novo. Id. ,r 30. The      defending the insmed. Id. ,r,r22, 26. Again , here, there was no
construction of an insurance policy, which presents a question    breach of a duty to defend, rendering Delatorre demonstrably
of law , is likewise subject to de novo review. Swiderski,        inapplicable. See Ill. S.Ct. R. 34l (h)(7) (eff.Jat1.l, 2016)
Electronics, Inc ., 223 Ill.2d at 360.                            (points not argued ai·ewaived).

                                                                  ,r21 This brings us to anotl1erpoint we must make regarding
                                                                  CE Design's brief. In the first 16 pages of a 49-page brief,
 ,r17 Estoppel, Insurance Defenses , and Appellant's   B1ief      wherein CE Design argues its damages were covered, CE
                                                                  Design largely neglects to even quote the relevant insurance
,r 18   As a prelinlinary matter , we address CE Design 's
                                                                  policy or record in tllis case, thus violating Illinois Supreme
argtllllent that First Mercmy breached its duty to settle
                                                                  Court Rule 34l(b)(7) (eff .Jan. 1, 2016) (argtllllent must
in good faith and therefore is estopped from contesting
                                                                  contain contentions of the appellant and reasons therefor,
coverage. Neither Litt nor CE Design filed a complaint or
                                                                  with citation to authorities at1d pages of record relied on);
cow1tercomplaint alleging a cause of action for bad faith
refusal to settle. See Haddick, ,. Valor Insurance , 198 Ill.2d   Lopez "· Northwestern Memorial Hospital , 375 Ill .App.3d
409, 4 16 (200 1) (noting the elements of the cause of action).   637, 638 n . 1 (2007) (pa1fy's failme to comply with Rule



 WESTLAW ~ 2016 Thomson Reuters No cla~ O~El~ il~Jft[ll~JGovernment Works                             CinQ+MC001071 3
   Case
First     8:13-cv-01592-AEP
      Mercury                          Document
              Ins. Co. v . Nationwide Sec . Services, 258-4       Filed•···11/15/19
                                                      Inc. , --- N.E.3d     (2016)        Page 35 of 39 PageID 7412
2016 IL App (1st) 143924

34 1 is grounds for disregarding arguments on appeal based          at 799 . The duty to indemnify arises only wh en the insured
on an unreferenced statement of facts). Throughout its entire       becomes legally obligated to pay damages in the tmderlying
brief, CE Design also makes contradictoty argun1ents, factual       action that gives rise to a claim under the policy . Trawlers
asse1tions that lack record suppo1t, and in general fails           Insurance Co. v. Eljer Manufacturing , Inc., 197 Ill .2d 278,
to provide explanation for why it rai ses certain points in         293 (2001) . Once an insured has incm1·ed liability as a result
argument. However , a reviewing coutt is entitled to have the       of the tmderlying claim , an insurer 's duty to indemnify arises
issues on appeal clearly defined with pertinent authority cited     only if the insured's activity and the re sulting loss or damage
and a cohesive legal argument presented , and the appellate         actually fall within the policy's coverage. Johnson v. State
coutt is not a depositoty in which the appellant may dump           Fann Fire & Casualty Co., 346 Ill.App.3d 790, 795 (2004) .
the burden of argument and research. Express Valet, Inc. v.         While the insut'ed bears the bUl'den of proving a claim is
City of Chicago, 373 Ill.App .3d 838, 855 (2007) . It is not        covered , the insurer must then prove that the loss was limited
the job of this comt to scom· the record and make arguments         or excluded by a contract provision. Travelers Personal
for the appellants , as our docket is full and noncompliance        Insurance Co. v. Edward s, 20 16 IL App (1st) 141595 . ,r
with the supreme comt mies does not help us resolve appeals         22 . Moreover , an insurance contract is not a guarantee of
expeditiously. In re Estate of Parke, ; 20 11 IL App (1st)          indetmufication for eve1y dollar of every loss. Nicor, Inc. v.
102871 , ,r47 . Thus , to the extent this order does not addres s   Associated Electric & Gas Insurance Services Limited , 223
certain arguments or issues , it is because they are so poorly      Il l.2d 407 . 43 6 (2006) .
set out that they fail to merit ftuther attention and are subject
to waiver. Id.; see also Express Valet, Inc., 373 Ill.App .3d at    ,r26    To address the indemnification matter, we tum to tl1e
855.                                                                language of the insut'ance policy itself. The general mies
                                                                    goveming the intetpretation of contracts also govem the
                                                                    intetpretation of insut'ance policies. See Lay, 2013 IL 1146 17.
                                                                    ,i 24 . As such , a court's prin1aty objective in analyzing
              ,i 22 Insurance Coverage In Light
                                                                    an insut'ance policy is to ascertain and give effect to the
                of the "Per Claim" Deductible
                                                                    parties' intentions as expressed by the policy language, which
,r23 With    these admonitions in mind, we tum to the merits        we constme in its plain and ordinary meaning. Swiderski
of the appeal. CE Design argues in the main that First              Electroni cs, Inc., 223 I11.2d at 362- 63 . We view the policy
Mercmy was contractually respon sible for the $4 million            as a whole so as to give effect to eve1y provision if possible .
dollar settlement between CE Design and Litt. First Mercmy          Id. at 362 . As a result , if the policy language is unambiguous ,
re sponds , as it did before the trial comt , that the policy did   generally the po licy will be applied as written. Lay, 20 13 IL
no t cover the complaint.                                           1146 17, if 24 .


,r24   Where , as here, the insurer surrende rs the defense to      ,r 27  Here , the policy explicitly states that the property
independent legal com1sel because of a conflict of interest ,       damage and advertising injllly deductible apply respectively
it thereby relinqui shes control over the litigation , and a        "per claim ," for exatnple , where the prope tty damage is
reasonab le settlemen t by the insured shou ld not prevent          "sustained by one person or one organization " due to "any one
an action for or in opposition to indelllllification . Myoda        occut1·ence" and, where the advertising injmy is "sustained
Computer Cente1; Inc . v. American Fami(v Mutual Insurance          by one person or one organization " due to "any one injmy. "
Co., 389 Ill.App.3 d 419, 425 (2009) ; see also Central Mutual      The complaint in tlus case alleged that ilie damage arose not
Insuran ce Co. v. Tracy's Treasures, Inc. , 20 14 IL App (1st)      just when the blast fax was sent, but significantly when it
123339 , ,r 52 (whe re insurer neither breaches its duty to         was received, i.e. , when the fax machine was used without
defend nor controls the defense, insurer can contest both the       authorization , its ink wasted , and the individual recipien t's
reasonab lene ss of the settlement and whethe r the underlying      privacy invaded. Given the facts of tlus case and the policy at
clainls are covered). As a result, First Mercuty's dedaratoty       issue , to the extent any prope1ty damage or advertising injmy
action opposing indemnification for tl1e underlying suit is         was inctU1'ed, it was incmTed when each individual recei ved
properly before us.                                                 an unwanted fax on an individual basis. This is consistent
                                                                    with the language of the TCP A, itself , which imposes the
 *5 ,i 25 An insurer's duty to defend is much broader than          $500 penalty per violation (or per fax). See 47 U.S.C . §
its duty to indemnify its insured . Shelbome , 389 Ill .App .3d     227(b)(3)(B) (2006). Tims each recipient in this case would



 WESTLAW (1;)2016 Thomson Reuters No d a~ 0 ~1fBl~ili~Ttl]l~¼; ovemment Works                            CinQ+MC001072             4
   Case
First     8:13-cv-01592-AEP
      Mercury                         Document
              Ins. Co. v. Nationwide Sec . Services, 258-4       Filed••••
                                                     Inc. , ••• N.E.3d  11/15/19
                                                                           (2016)          Page 36 of 39 PageID 7413
2016 IL App (1st) 143924

have a possible claim for property damage due to the sending         795 F .3d 832, 838- 39 (8th Cir.20 15); see also Alea London
of the fax ( depending on whether the fax was accidental             Ltd. v. American Home Sen 1ices, Inc., 638 F.3d 768, 774-
and thus an occurrence covered by the insurance , which              75 (11th Cir.2011) ($500 "per claimant " deductible applied
we discuss later) 2 and also for adve1iising injwy. The "per         to damages for advertising injtuy). Similarly , "claim " also
clain1" language in the policy , read in light of the factual        cannot simp ly refer to the class action lawsuit , such that only
context of this case , is not ambiguous as CE Design argues.         one deduc tible applies to the entire class. This is because
                                                                     the class action consists of alleged damages sustained by
2                                                                    mru1y individuals or organizations. See Western, 795 F.3d
        As the trial comt noted , "if the faxes were sent
                                                                     at 839 . Claim likewise does not mean "cause. " CE De sign's
        negligently , tl1ey may be covered as prope1ty damage,
                                                                     inte1pretations are contrary to the policy lru1guage. Because
        but would not give rise to treble damages under the
                                                                     each party in this class action lawsuit allegedly suffered
        TCPA , making the $4.2 million size of the Settlement
        unreasonable ; on the other hand , ,;. * * if the faxes      property damage, advertising damage, or both , each party
        were sent knowingly , they could not be covered prope1ty     in the class action must necessru·ily assert his or her own
        damage, but might implicate treble damages under the         clain1 against the insmed , to which a $500 deductible applies
        TCPA. "                                                      respectively on a per person or per organization basis.
 *6 ,r28 We therefore reject CE Design's argument that the
policy's advertising injmy deductible provision is tmce1iain.        ,r 30 Thus far we have established only that coverage
CE Design notes the deductible endorsemen t refers to a              for prope1ty damage and advertising injmy is possible
$500 "per claim" deductible for adve1iising injury , but then        on a per claim basis and with the deductible applying. 3
immedia tely below refers to the deductible on a "per injury "       As the trial cotui observed, however , CE Design has not
basis . Reading the plain language of the insurance policy in        fulfilled its bm-den of establishing that there is coverage
the context of the tmderlying TCP A litigation , an advertising      above and beyond the deductible. The trial cotui wrote
injury to a person or organization and the damages that              CE Design must "prove that the 'prima1y focus' of the
flow from that injury give rise to a third-party claim against       Settlement is for covered damages (not just covered events ,
the insured. Indeed , words are only ambiguous, and hence            bu t covered dollru·s)," which for the following reasons CE
must be constmed against the drafter , if they are reasonably        De sign has failed to do . Cf Federal Insurance Co. v. Binney
susceptible to more than one inte1pretation , not simply if the      & Smith, Inc., 393 Ill.App.3d 277. 289 (2009) (allocation
parties can suggest creative possibili ties for their meaning ,      in tmderlying settlement between covered and noncovered
and a court will not search for ambiguity where there is none.       claims wmecessruy where plaintiff showed "prin1a1y focus"
Swiderski Electronics, Inc., 223 Ill .2d at 363 .                    of underlying litigation was covered loss and it settled in
                                                                     reasonable anticipation of that litigation ). In other words,
,r29 We   likewise reject CE Design's argument that the word         the settlement ca1111otconvert an uncovered claim into an
"claim" is ambiguous. CE Design argues it could be construed         othe1wise covered one .
as a claim asse1ied by the insured to the insurance company or
by a third party , and that we must interpr et the policy in favor   3       CE Design effectively concedes our "per claim"
of CE Design as a result of any ambiguity. "Claim" is not                    conclusion when later in its brief CE Design argues there
defined in the insurance policy , but Black's Law Dictionaiy                 were "3,671 occwTences."
says it is "[a] demai1d for money , property , or a legal
remedy to which one asse1is a right. " Black' s Law Dictionruy
281-82 (9th ed.2009) ; see also Swiderski Electronics, Inc.,                      ,r31 Aggregate Limits of Insurance
223 Ill.2d at 366 (tmning to dictionruy definitions where
                                                                      *7 ,r 32 CE Design ru·gues that the $2 million aggregate
words are undefined in a policy). Given the plain language
                                                                     limit applies in th.is case because there was both property
of the word , and read in context of the deductible policy ,
                                                                     damage and adve1iising injmy. This is significant because
claim refer s to a demand for money or legal remedy by a
                                                                     the policy provide s that in the event the aggregate limit is
third party against the instll'ed for dan1ages caused by the
                                                                     implicated , the insured's deductible will not be subtract ed
in sured 's conduct. That is, the deductible endorsement ties
                                                                     from that linlit. Thus , even if the insured has to pay, say a
the te1m " claim" to the damage or injmy "sustained by
                                                                     $500 deductible , he still has $2 million more of insurance
one person or one organization ," as opposed to the instll'ed.
                                                                     coverage. This provision thus benefits the insured. The policy
See Western Heritage Insurance Co. v. Asphalt Wizards,



    WESTLAW     (1;)2016   Thomson Reuters No cla~ .O~El~ iJi~'v l~lG ovemment Works                       CinQ+MC001073 5
   Case
First     8:13-cv-01592-AEP
      Mercury                          Document
              Ins . Co. v. Nationwide Sec. Services , 258-4      Filed••••
                                                      Inc., ••• N.E.3d  11/15/19
                                                                           (2016)         Page 37 of 39 PageID 7414
2016 IL App (1st) 143924

alternatively states that individual limits of insurance (like       *8 ,r 34 Moreover, as the trial comt noted, " ' aggi·egate '
the $1 million limit for advertising injmy ) will ''be reduced      plainly applies only if multiple coverages are, in fact
by the amount of such deductible. " This means that in the          applicable. Relying on the Illinoi s Supreme Court's decision
event advertising injwy occms , and the insured must pay a          in Lay, tl1e comt held that allowing for multiple coverage
$500 deductible , he will only have $999 ,000,500, because          would create a " double. reco very for the same injwy , since
the individual limit is reduced by his deductible. This latter      a recove1y of the $50~per - fax TCP A statutory damages
provision benefits the insurance company. CE Design argues          neces sarily compen sates the fax recipien t for any ink-and -
for coverage of at least $2 million of the settlement plus any      toner conversion damages as well. " In Lay, the Illinois
accompanying interest. That sum would thus be tmaffected            Supreme Court held "[t]he manifest ptup ose of the TCPA is
by any deductible for which the insured , and thus CE Design ,      remed ial and not penal .'' 2013 IL 114617, ,r 30. The court
was responsible.                                                    acknowledged the actual losse s (i.e., loss of paper and ink
                                                                    and the inconvenience) associated with individual violations
,r33 We reject this argtm1ent out of hand because we conclude       of the TCP A are small, but held the $500 Stllll also pro vided
the record shows there was no property damage and the               incentive for priva te pa1ties to enforce the statute. The comt
aggi·egate limit is not implicated. The policy states it does       reasoned the set $500 statutory award "clearly serves more
not cover property damage that is "expected or intended from        than punitive or deterrent goals." Id. ,r32. CE Design has not
the standpoin t of the insmed. " According to the evidence in       demonstrated that the single inciden t of one blast fax sent to
this case , it's hard to reach any other conclusion but that Litt   and received by 367 1 people should gamer more than a $500
expected and intended to send the faxes at issue and that the       damage award per person for the TCP A statutory viola tion .
natural result of sending them would be the use of toner and        Based on the foregoing, the facts of this case in1plicate the
resources and , thus , property damage . h1 the deposition of       advertising injwy lin1it of $1 million.
Caroline Abraham, rnnning Busine ss to Busines s Solutions ,
she testified she primarily sent advertising faxes for her          ,r 35We break the math down as follows. The settlement
business, and that on the day in question. she sent the fax for     was specifically for $4,124 ,597.70. CE Desig11now argues
Litt with his approval. She also described evidence showing         thi s amount is "w1allocable." 4 That is, it's impossible to
Litt had done fax advertising earlier through the comp any.         detennine what Slllll wa s associated with what claim and we
In another deposition from Litt, Litt testified he was the          should ergo leave the settlement nwnber as is, holding First
sole officer, shareholder , and employee of Nationwide and          Mercury liable for payment. We disagi·ee, as this position
authorized person for its bank accotmt. He testified he did         is contra1y to that taken before trial proceedings. See G.M
not recall utilizing a fax service or authorizing transmitting      Sign, Inc. v. State Farm Fire & Casualty Co., 2014 IL
a fax advertisement , nor did he recall the check showing his       App (2d) 130593, ,i 44 (noting a party canno t take contrary
nan1e and that was written to Business to Busine ss Solutions.      posit.ion in declaratory action so as to obtain insmance
Although CE Desig11argues Litt thought he had authorization         coverage for previous settlement ) . h1 its motion to approve the
to send the faxes, making his actions arguably negligen t or        settlement , CE Design explicitly stated the judgment amotmt
accidental , CE Design does not point to anywhere in the            was within "the statut01y damage s that could be awarded" and
record supporting tl1is assertion . See Ill. S.Ct. R. 34l (h)       repeated ly noted the settlemen t munber s were based on the
(7) (eff .Jan. 1, 2016) . The asse1tion also contradicts Litt's
                                                                    TCPA (not the common-law conversion claim) . 5 Consistent
deposition testimony , wherein he essentially denie s any
                                                                    with representation s before the court handling the settlement
recollection of sending faxes. Based on the aforementioned
                                                                    and the comt handling the declarato1y judgment action , the
evidence , we believe only one reasonable inference can be
                                                                    amount repre sented $500 (the TCPA award) x 367 1 (the
drawn from the facts, and that inference establishes property
                                                                    faxe s received)= $1,835.500. In the settlement documents ,
damage was either expec ted or intended from the insured's
                                                                    CE Design noted the full treble damage s could potentially be
standpoint. Cf. Eakins v. Hanna Cylinders, LLC, 2015 IL
                                                                    awarded based on the facts in this case , but then apparently
App (2d) 140944, ,r13 (summary judginent motion should be
                                                                    opted for double damage s. The settlement court appro ved
denied if reasonable people could draw different inferences
                                                                    imposing $1000 for violating the TCPA perhaps willfully or
from the w1disputed facts) . That exclude s prope1ty damage
                                                                    knowingly , adding another $1,835,500. Thu s, the total award
coverage.
                                                                    was $3,67 1,000 , plus an agreed amoun t of 5% interest or
                                                                    251.44 per day for 1804 days, equaling $453,597 .76. That left
                                                                    a grand total of$4 ,124,597.70.



 WESTLAW ~ 2016 Thomson Reuters No cla~ .O~ El~iJi]ll"
                                                    tlJl~lG ovemment Worl<s                             CinQ+MC001074 6
   Case
First     8:13-cv-01592-AEP
      Mercury                         Document
              Ins. Co. v. Nationwide Sec. Services, 258-4       Filed•···11/15/19
                                                    Inc. ,• ·· N.E.3d     (2016)              Page 38 of 39 PageID 7415
2016 IL App (1st) 143924

                                                                        interest , or damages attributable to punitive or exemplaiy
4         As First Mercuiy notes, CE Design takes the                   damages" (emphasis omitted) and given that treble damages
          conh·adictory position that this court should allocate the    can sometimes be punitive depending on state law and statute
          judgment for the prejudgn1ent interest award.                 at issue). Lay at least suggests that doubling or trebling the
                                                                        TCPA $500 statutory award constitutes a punitive measw-e.
5         Were we to conclude property damages applied in this          The comt in Lay noted , "the fact that Congress provided for
          case, we also agree with the trial judge in the declaratory
                                                                        treble damages separate from the $500 liquidated damages
          action detennination that damages for conversion we1·e
                                                                        indicates that the liquidated damages serve additional goals
          swallowed by the $500 damage awru·dunder the TCPA
                                                                        than deten-ence and pmiishment and were not designed to be
          and any conversion damages would have been sin1ply
                                                                        punitive damages. " Lay, 2013 IL 1146 17, ,r 33 . However ,
          duplicative.
                                                                        even if Lay did not stand for that proposition, we believe
,r 36 Given the trial cour t's conclusions on smnniaiy                  the exclusion clearly bai·s coverage for any doubling of the
judgment. which we agree with , each of the 3671 fax                    $500 award , since the exclusion prohibits both penalties and
recipients was entitled to $500 in damages under the TCP A.
                                                                        damages that are a mul tiple of compensatory damages. See
Again , $500 (the TCP A award) x 3671 (the faxes received) =            Central Mutual Insurance Co. v. Tracy 's TreaS11res,Inc.,
$1,835 ,500. Tha t amount not only represents the damages but
                                                                        20 14 IL App (1st) 123339, ,r 66 ("to the extent the statute
also represents the $500 per -claim deductible for advertising          provides for the trebling of damages for willfu l violations ,
injmy. As the trial comt stated , the $500 deduc tible and
                                                                        it clearly imposes a penalty"). That is, the policy excludes
the $500 compensato1y stat11to1y damage available wider                 amounts above the $1,835,500 statut01y damages ($500 times
the TCPA "match precisely" such that "Firs t Mercwy's
                                                                        3671 faxes) .
deductible equals Firs t Mercwy 's maximum exposw-e for
compensatory damages wider the Policy. " As a result , the              ,r39  The exclusion likewise bars any prejudgment interest ,
insured and thus CE Design is re sponsible for paying                   as does another section in the policy. The section describing
$1,835,500 . Because the deductible of $1 ,835,500 is above
                                                                        "supplementary payments" says for "any claim we investigate
the $ 1 million advertising i.njllly limit , First Mercwy is not        or settle , or any ' suit' against an insured we defend ," First
obligated to indemnify the insured or CE Design for the costs
                                                                        Mercmy will pay " [p]rejudgment interest awarded against the
of their settlement.                                                    insw-ed on that part of the judgment we pay. " As detemlined ,
                                                                        First Mercwy has no obligation to inde1nnify CE Design/Litt ,
                                                                        and so First Mercwy has no obligation towards prejudgment
      ,r3 7 Punitive     Damages Under the Po hey and Interest          interest.

 *9    ,r 38   We also conclude that even with the limits of            ,r40 We reach the same    conclusion regarding postjudgnient
insurance aside , CE Design cannot overcome First Mercury's             interest. The section describing "supplementaiy payments "
exclusionaiy provisions to establish it is entitled to any              also says for "any claim we investigate or settle , or any 'suit '
money. As the trial court noted , "the Settlement included              against an insured we defend ," First Mercury will pay "[ a]ll
$1,000 per sent fax. Of that , $500 constituted the TCPA                interest on the full amount of aiiy judgment that accmes after
compensato1y damages. The remaining $500 is pait of the                 entiy of the judgment and before we have paid, offered to pay ,
treble damages allowed under the TCPA. " Again , the insured            or deposited in com1 the part of the judgment that is within the
is responsib le for the $1,835 ,500 deductible , but any doubling       applicable limit of insuraiice. " Since there was no judgnient
or trebling of the $500 statutory award is excluded by                  within the applicab le limit of insurance , First MercU1y is not
the policy , which prohibits "[a]ny claim for punitive or               obligated to pay postjudgment interest under this provision.
exemplaiy damages, fines or penalties imposed by law,                   Moreover , an insw-er is not responsible for postjudgment
restitution or any damages which are a multiple of, or in               interest related to a class action settlemen t under the TCP A.
addition to, compensato1y damages including related interest            Eclipse Manufactwing Co. v. United States Compliance Co.,
or costs whether or not such damages , related interest or              38 1 Ill.App.3 d 127, 141-42 (2007) .
costs ai·e characterized as punitive or exemplary damages. "
Cf. Alea London Ltd . v. American Home Services , Inc ., 638             *10 ,r 41 Litt also ai·gues the defense costs "diminish the
F .3d at 776 (TCPA treble damage award not barred by                    potential inipact of the deductible " and characterizes this as
exclusion in policy , which disavowed payment for "costs ,              an issue of fact that remains wiresolved. In support of this



    WESTLAW        (t)   2016 Thomson Reuters No cla~ O~El~ iliNtlJl~¼; overnment Works                      CinQ+MC001075 7
   Case
First     8:13-cv-01592-AEP
      Mercury                          Document
              Ins . Co. v. Nationwide Sec . Services, 258-4       Filed••••
                                                      Inc. , ••• N.E.3d  11/15/19
                                                                            (2016)              Page 39 of 39 PageID 7416
2016 IL App (1st) 143924

argument , Litt cites only to a footnote in First Mercwy's
                                                                         ,r46 This case is typical of the TCP A class action cases. Here ,
                                                                         for example , putative class members received no tice of the
summary judgment motion. In that footnote , First Mercmy
                                                                         settlement more than five years after receiving the tU1solicited
explains that the erosion of any per-claim deductible by
                                                                         fax, making the like lihood of filing a claim very low. In
defense costs would be "negligible. " Litt does not cite any
                                                                         this appeal , which consists of a 12- volume record and 120
other part of the record or cite any law with regard to this
                                                                         page s worth of briefs that raise a multitude of arguments, the
claim and has therefore waived it. See Ill. S.Ct. R. 34 l (h)(7)
(eff.Jan.l, 2016) ; see also Express Valet, Inc ., 373 Ill .App .3d      only ones who stand to reap any significan t benefi t from a
                                                                         favorable outcome are the attomeys for the class. To avoid
at 855.
                                                                         this charade , comts in the w1derlying class actions should
,r 42  Having disposed of the case , we need not reach the               insist that class attomeys fulfill their obligations to absent
                                                                         class members by going fo1ward with the claims process ,
parties alternative arguments as to the reasonableness of the
                                                                         wi th the caveat tliat allowed claims will only be satisfied
settlement.
                                                                         from the proceeds of insurance , if ai1d when such proceeds
                                                                         are available . Then , after the claims deadline has passed ,
                                                                         both the comi in the underlying class action lawsuit ai1d a
          ,r43 Policy Reasons   Supporting Affirmance                    court considering the insurance coverage dispute for such
                                                                         claims (not to mention inslU'ers) will be able to assess the
,r44 Finally , we must   express ow· concern with the policies
                                                                         insured' s actual exposure to liability for w1solicited faxes- a
implicated by the proliferation of TCP A class actions . Indeed ,
                                                                         sum which would predictably be a fraction of the settlement
these cases are not abou t how insured s face minous liability
                                                                         amount. And , having ascertained the real benefit of the
for their conduct in sending unso licited fax adve1tisements
                                                                         settlement to claiming class members , a comt can more
or compensating members of the class. Rather , they ha ve
                                                                         realistically address the fee to which class cow1sel is entitled.
everything to do with compensating the lawyers of the class.

,r45 We observe at the outset that the attorneys' calculationof
damages in TCP A class actions is disingenuous. Specifically ,                                 ,r47 CONCLUSION
the calcula ted damages (# of faxes x $500 per fax (or treble
that) =liability) do not correspond with the number of class
                                                                          *11   ,r48 Based   on the foregoing , we affinn the judgment of

members who are likely to join the class and benefit from                the circuit court granting First Mercmy smnma1y judgment
tl1e litigation. That is, attorneys in class action TCP A cases          in its declarato1y action case and ruling that it has no duty to
                                                                         pay any part of the payments called for under the class action
are acutely aware that only a handful of persons or entities
who receive the offending fax transmissions will actually                settlement.
come fo1ward to pursue a claim. The low response rate can
also perhaps be attril?uted to the method of reaching these
                                                                         ,r49 Affumed.
class members , which is via yet another w1solicited fax or
mailing which they will in all likelihood disregard as "junk."
Class att.omeys , however , all too often aim to solidify a fond         Pre siding Justice MASON and Justice FITZGERALD
via the settlement negotiations in order to satisfy their hefty          SMITH concurred in the judgment and opinion.
fee petition rather than their fiduciaiy obligations towards
safeguarding class members ' interests.                                  All Citations

                                                                         --- N.E.3d ----, 2016 IL App (1st) 143924 , 2016 WL2927799


 End of Document                                                      ©2016 ThomsonReuters. No daim to originalU.S. GovernmentWorks.




 WESTLAW (1;)2016 Thomson Reuters No cla~ O~El~ iliNtlJl~lG ovemment Works                                    CinQ+MC001076 8
